Exhibit 10.6

 

 

THIRD AMENDED AND RESTATED
CREDIT AND SECURITY AGREEMENT

 

BY AND BETWEEN

 

NORTECH SYSTEMS INCORPORATED

 

AND

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

Acting through its Wells Fargo Business Credit operating division

 

 

May 27, 2010

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

Amount and Terms of the Line of Credit and Term loan

1

 

 

 

1.1

Restated Credit Agreement; Line of Credit; Limitations on Borrowings;
Termination Date; Use of Proceeds

1

1.2

Borrowing Base; Mandatory Prepayment

2

1.3

Procedures for Line of Credit Advances

3

1.4

Floating Rate Advances

4

1.5

Intentionally Deleted

4

1.6

Collection of Accounts and Application to Revolving Note

4

1.7

Term Loan

5

1.8

Interest and Interest Related Matters

6

1.9

Fees

7

1.10

Interest Accrual; Principal and Interest Payments; Computation

9

1.11

Termination, Reduction or Non-Renewal of Line of Credit by Company; Notice

10

1.12

Letters of Credit

11

1.13

Special Account

12

 

 

 

2.

Security Interest and Occupancy of Company’s Premises

12

 

 

 

2.1

Grant of Security Interest

12

2.2

Notifying Account Debtors and Other Obligors; Collection of Collateral

12

2.3

Assignment of Insurance

12

2.4

Company’s Premises

13

2.5

License

13

2.6

Financing Statements

14

2.7

Setoff

14

2.8

Collateral Related Matters

14

2.9

Notices Regarding Disposition of Collateral

14

 

 

 

3.

CONDITIONS PRECEDENT

15

 

 

 

3.1

Conditions Precedent to Initial Advance and Issuance of Initial Letter of Credit

15

3.2

Additional Conditions Precedent to All Advances and Letters of Credit

15

 

 

 

4.

Representations and Warranties

15

 

--------------------------------------------------------------------------------


 

5.

Covenants

15

 

 

 

5.1

Reporting Requirements

15

5.2

Financial Covenants

18

5.3

Other Liens and Permitted Liens

19

5.4

Indebtedness

19

5.5

Guaranties

20

5.6

Investments and Subsidiaries

20

5.7

Dividends and Distributions

20

5.8

Salaries

20

5.9

Books and Records; Collateral Examination; Inspection and Appraisals

21

5.10

Account Verification; Payment of Permitted Liens

21

5.11

Compliance with Laws

21

5.12

Payment of Taxes and Other Claims

22

5.13

Maintenance of Collateral and Properties

22

5.14

Insurance

23

5.15

Preservation of Existence

23

5.16

Delivery of Instruments, etc

23

5.17

Sale or Transfer of Assets; Suspension of Business Operations

23

5.18

Consolidation and Merger; Asset Acquisitions

23

5.19

Sale and Leaseback

23

5.20

Restrictions on Nature of Business

23

5.21

Accounting

24

5.22

Discounts, etc

24

5.23

Pension Plans

24

5.24

Place of Business; Name

24

5.25

Constituent Documents; S Corporation Status

24

5.26

Performance by Wells Fargo

24

5.27

Wells Fargo Appointed as Company’s Attorney in Fact

24

 

 

 

6.

Events of Default and Remedies

24

 

 

 

6.1

Events of Default

24

6.2

Rights and Remedies

27

6.3

Immediate Default and Acceleration

28

 

 

 

7.

Miscellaneous

28

 

 

 

7.1

No Waiver; Cumulative Remedies

28

7.2

Amendments; Consents and Waivers; Authentication

28

7.3

Execution in Counterparts; Delivery of Counterparts

28

7.4

Notices, Requests, and Communications; Confidentiality

29

7.5

Company Information Reporting; Confidentiality

30

7.6

Further Documents

31

7.7

Costs and Expenses

31

7.8

Indemnity

31

7.9

Retention of Company’s Records

32

 

--------------------------------------------------------------------------------


 

7.10

Release

32

7.11

Binding Effect; Assignment; Complete Agreement

32

7.12

Sharing of Information

33

7.13

Severability of Provisions

33

7.14

Headings

33

7.15

Definitional Terms and Rules of Interpretation

33

7.16

Governing Law; Jurisdiction, Venue; Waiver of Jury Trial

33

 

Exhibits

 

A — Definitions

 

A-1

B — Premises

 

B-1

C — Conditions Precedent

 

C-1

D — Representations and Warranties

 

D-1

E — Compliance Certificate

 

E-1

F — Permitted Liens; Indebtedness; and Guaranties

 

F-1

 

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED
CREDIT AND SECURITY AGREEMENT

 

THIS THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT (the “Agreement”)
is dated May 27, 2010 and is entered into between NORTECH SYSTEMS INCORPORATED,
a Minnesota corporation (“Company”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(as more fully defined in Exhibit A, “Wells Fargo”), acting through its Wells
Fargo Business Credit operating division.

 

RECITALS

 

A.            Company and Wells Fargo previously entered into that certain
Second Amended and Restated Credit and Security Agreement dated as of August 6,
2009 (as amended, the “Existing Credit Agreement”) pursuant to which the Company
executed and delivered that certain (i) Amended and Restated Revolving Note
dated as of August 6, 2009 made payable to the order of Wells Fargo in the
original principal amount of $12,000,000 (the “Existing Revolving Note”); and
(ii) Amended and Restated Real Estate Term Note dated as of February 2, 2007
made payable to the order of Wells Fargo in the original principal amount of
$3,348,750 (the “Existing Term Note,” and together with the Existing Revolving
Note, the “Existing Notes”).

 

B.            Company has asked Wells Fargo to continue to provide it with a
$12,000,000 revolving line of credit (the “Line of Credit”) for working capital
purposes and to facilitate the issuance of letters of credit.  Company has also
requested that Wells Fargo continue to provide the term loan (the “Term Loan”)
currently evidenced by the Existing Term Note.  Wells Fargo is agreeable to
meeting Company’s request, provided that Company agrees to the terms and
conditions of this Agreement.

 

C.            The parties wish to completely amend and restate the Existing
Credit Agreement.

 

D.            For purposes of this Agreement, capitalized terms not otherwise
defined in the Agreement shall have the meaning given them in Exhibit A.

 

1.             AMOUNT AND TERMS OF THE LINE OF CREDIT AND TERM LOAN

 

1.1          Restated Credit Agreement; Line of Credit; Limitations on
Borrowings; Termination Date; Use of Proceeds.

 

(a)           Restated Credit Agreement; Existing Advances.  Wells Fargo has
made various revolving advances to the Borrower (the “Existing Advances”) as
evidenced by the Existing Credit Agreement and the Existing Revolving Note.  As
of May 24, 2010, the outstanding principal balance of the Existing Advances was
$5,406,607.41.  On the effective date of this Agreement, (i) the Existing Credit
Agreement shall be amended, restated and superseded in its entirety by this
Agreement; (ii) the Existing Advances shall be deemed to be Advances made
pursuant to Section 1.1(b) and shall be evidenced by and repayable in accordance
with the Existing Revolving Note (as renewed, amended, substituted or replaced

 

--------------------------------------------------------------------------------


 

from time to time, the “Revolving Note”); and (iii) all other existing Loan
Documents shall continue in full force and effect except as expressly modified
by this Agreement or in connection with any other document or agreement
delivered to Wells Fargo in connection with this Agreement.

 

(b)           Line of Credit and Limitations on Borrowing.  Wells Fargo shall
make Advances to Company under the Line of Credit that, together with the L/C
Amount, shall not at any time exceed in the aggregate the lesser of
(i) $12,000,000 (the “Maximum Line Amount”), or (ii) the Borrowing Base
limitations described in Section 1.2.  Within these limits, Company may
periodically borrow, prepay in whole or in part, and reborrow.  Wells Fargo has
no obligation to make an Advance during a Default Period or at any time Wells
Fargo believes that an Advance would result in an Event of Default.

 

(c)           Maturity and Termination Dates.  Company may request Line of
Credit Advances from the date that the conditions set forth in Section 3 are
satisfied until the earlier of: (i) the Maturity Date, (ii) the date Company
terminates the Line of Credit, or (iii) the date Wells Fargo terminates the Line
of Credit following an Event of Default. (The earliest of these dates is the
“Termination Date.”)

 

(d)           Use of Line of Credit Proceeds.  Company shall use the proceeds of
each Line of Credit Advance and each Letter of Credit for ordinary working
capital purposes.

 

(e)           Revolving Note.  Company’s obligation to repay Line of Credit
Advances, regardless of how initiated under Section 1.3, shall be evidenced by
the Revolving Note.

 

1.2          Borrowing Base; Mandatory Prepayment.

 

(a)           Borrowing Base.  The borrowing base (the “Borrowing Base”) is an
amount equal to:

 

(i)            80% or such lesser percentage of Eligible Accounts as Wells Fargo
in its sole discretion may deem appropriate; provided that this rate may be
reduced at any time by Wells Fargo’s in its sole discretion by one (1) percent
for each percentage point by which Dilution on the date of determination is in
excess of five percent (5.0%), plus

 

(ii)           the lesser of $3,000,000 or the sum of:

 

(1)           30% or such lesser percentage of Eligible Finished Goods Inventory
as Wells Fargo in its sole discretion may deem appropriate, plus

 

(2)           the lesser of $2,000,000, or 20% or such lesser percentage of
Eligible Raw Materials Inventory as Wells Fargo in its sole discretion may deem
appropriate; less

 

2

--------------------------------------------------------------------------------


 

(iii)          the Availability Reserve; less

 

(iv)          the Borrowing Base Reserve, less

 

(v)           the L/C Amount, less

 

(vi)          Indebtedness (other than the L/C Amount and Indebtedness evidenced
by the Term Note and/or the Reimbursement Agreement) that Company owes Wells
Fargo that has not been advanced on the Revolving Note, less

 

(vii)         Indebtedness (other than the L/C Amount and Indebtedness evidenced
by the Term Note and/or the Reimbursement Agreement) that is not otherwise
described in Section 1, including Indebtedness that Wells Fargo in its sole
discretion finds on the date of determination to be equal to Wells Fargo’s net
credit exposure with respect to any Rate Hedge Agreement, derivative, foreign
exchange, deposit, treasury management or similar transaction or arrangement
extended to Company by Wells Fargo.

 

(b)           Mandatory Prepayment; Overadvances.  If unreimbursed Line of
Credit Advances evidenced by the Revolving Note plus the L/C Amount exceed the
Borrowing Base or the Maximum Line Amount at any time, then Company shall
immediately prepay the Revolving Note in an amount sufficient to eliminate the
excess, and if payment in full of the Revolving Note is insufficient to
eliminate this excess and the L/C Amount continues to exceed the Borrowing Base,
then Company shall deliver cash to Wells Fargo in an amount equal to the
remaining excess for deposit to the Special Account, unless in each case, Wells
Fargo has delivered to Company an Authenticated Record consenting to the
Overadvance prior to its occurrence, in which event the Overadvance shall be
temporarily permitted on such terms and conditions as Wells Fargo in its sole
discretion may deem appropriate, including the payment of additional fees or
interest, or both.

 

1.3          Procedures for Line of Credit Advances.

 

(a)           Advances Credited to Operating Account.  All Advances shall accrue
interest at the Floating Rate (“Floating Rate Advances”) and shall be credited
to Company’s demand deposit account maintained with Wells Fargo (the “Operating
Account”), unless the parties agree in an Authenticated Record to disburse to
another account.

 

(b)           Advances upon Company’s Request.  Company may request one or more
Advances on any Business Day.  Each request shall be deemed a request for a
Floating Rate Advance.  No request for an Advance will be deemed received until
Wells Fargo acknowledges receipt, and Company, if requested by Wells Fargo,
confirms the request in an Authenticated Record.  Company shall repay all
Advances, even if the Person requesting the Advance on behalf of Company lacked
authorization.

 

3

--------------------------------------------------------------------------------


 

(c)           Advances through Loan Manager.  If Wells Fargo has separately
agreed that Company may use the Wells Fargo Loan Manager service (“Loan
Manager”), Line of Credit Advances will be initiated by Wells Fargo and credited
to the Operating Account as Floating Rate Advances as of the end of each
Business Day in an amount sufficient to maintain an agreed upon ledger balance
in the Operating Account, subject only to Line of Credit availability as
provided in Section 1.1(a).  If Wells Fargo terminates Company’s access to Loan
Manager, Company may continue to request Line of Credit Advances as provided in
Section 1.3(b).  Wells Fargo shall have no obligation to make an Advance through
Loan Manager during a Default Period, or in an amount in excess of Line of
Credit availability, and may terminate Loan Manager at any time in its sole
discretion.

 

(d)           Protective Advances; Advances to Pay Indebtedness Due.  Wells
Fargo may initiate a Floating Rate Advance on the Line of Credit in its sole
discretion for any reason at any time, without Company’s compliance with any of
the conditions of this Agreement, and (i) disburse the proceeds directly to
third Persons in order to protect Wells Fargo’s interest in Collateral or to
perform any of Company’s obligations under this Agreement, or (ii) apply the
proceeds to the amount of any Indebtedness then due and payable to Wells Fargo.

 

1.4          Floating Rate Advances.  Company may request an Advance at the
Floating Rate no later than 11:00 a.m. Central Time on the Business Day on which
Company wants the Floating Rate Advance to be funded.  Rate Hedges may not be
used with respect to any Advance that utilizes the Floating Rate.

 

1.5          Intentionally Deleted.

 

1.6          Collection of Accounts and Application to Revolving Note.

 

(a)           The Collection Account.  Company has granted a security interest
to Wells Fargo in the Collateral, including without limitation, all Accounts.
Except as otherwise agreed by both parties in an Authenticated Record, all
Proceeds of Accounts and other Collateral, upon receipt or collection, shall be
deposited each Business Day into the Collection Account. Funds so deposited
(“Account Funds”) are the property of Wells Fargo, and may only be withdrawn
from the Collection Account by Wells Fargo.

 

(b)           Payment of Accounts by Company’s Account Debtors.  Company shall
instruct all account debtors to make payments either directly to the Lockbox for
deposit by Wells Fargo directly to the Collection Account, or instruct them to
deliver such payments to Wells Fargo by wire transfer, ACH, or other means as
Wells Fargo may direct for deposit to the Collection Account or for direct
application to the Line of Credit. If Company receives a payment or the Proceeds
of Collateral directly, Company will promptly deposit the payment or Proceeds
into the Collection Account. Until deposited, it will hold all such payments and
Proceeds in trust for Wells Fargo without commingling with other funds or
property.  All

 

4

--------------------------------------------------------------------------------


 

deposits held in the Collection Account shall constitute Proceeds of Collateral
and shall not constitute the payment of Indebtedness.

 

(c)           Application of Payments to Revolving Note.  Wells Fargo will
withdraw Account Funds deposited to the Collection Account and pay down
borrowings on the Line of Credit by applying them to the Revolving Note on the
first Business Day following the Business Day of deposit to the Collection
Account, or, if payments are received by Wells Fargo that are not first
deposited to the Collection Account pursuant to any treasury management service
provided to Company by Wells Fargo, such payments shall be applied to the
Revolving Note as provided in the Master Agreement for Treasury Management
Services and the relevant service description.

 

1.7          Term Loan.

 

(a)           Existing Term Loan.  Wells Fargo previously extended the Term Loan
to the Company as evidenced by the Existing Term Note, repayable in accordance
with the terms set forth therein and in this Agreement.  As of the date hereof,
the outstanding principal balance under the Existing Term Note is $2,484,796.82.

 

(b)           Term Note.  Company’s obligation to repay the Term Loan and each
Term Loan Advance (if any) shall be evidenced by the Existing Term Note (as
renewed, amended, substituted or replaced from time to time, the “Term Note”).

 

(c)           Payments and Adjustments to Payments.  The outstanding principal
balance of the Term Note shall be due and payable as specifically set forth in
the Term Note and shall accrue interest at the rate set forth in Section 1.8,
below.  Notwithstanding the foregoing, the entire unpaid principal balance of
the Term Note, and all unpaid interest accrued thereon, shall in any event be
due and payable on the Termination Date.

 

(d)           Prepayments and Mandatory Prepayments; Use of Tax Refund Proceeds.

 

(i)            Prepayments.  Company may prepay the Term Loan at any time.

 

(ii)           Mandatory Prepayments.  If, at any time Wells Fargo obtains an
appraisal of the real estate subject to the Mortgages reflecting that the then
current loan-to-value ratio with respect to (a) the aggregate real estate
encumbered by, and described in, the Mortgages, and (b) the sum of (i) the
aggregate principal amount of the Term Loan and all other term loans outstanding
under this Agreement and secured by the Mortgages, (ii) the unpaid “Obligation
of Reimbursement” under the Reimbursement Agreement, and (iii) the undrawn
Available Amount of the Letter of Credit under the Reimbursement Agreement, is
greater than 50%, then Company shall immediately make a prepayment of the term
loans under this Agreement and/or an optional redemption of the Bonds secured by
the Reimbursement Agreement (as contemplated in the Reimbursement

 

5

--------------------------------------------------------------------------------


 

Agreement) in an amount sufficient to reduce the aggregate loan-to value ratio
to 50%.

 

(iii)          Tax Refund Proceeds. On or before August 31, 2010, the Company
shall (A) receive cash proceeds from a tax refund of not less that $2,250,000;
and (B) make a prepayment of Indebtedness outstanding under the Term Note of not
less that $1,000,000.

 

(e)           Collection of Prepayments and Related Fees.  All Term Loan
prepayments, including mandatory prepayments and prepayments due on the
Termination Date, must be accompanied by any prepayment payable under this
Agreement, which will be applied to the most remote principal installments then
due and payable.  Any prepayments of principal shall be collected by Wells Fargo
through a debit to the Term Note and a simultaneous Line of Credit Advance in
the same amount, or by such other method as the parties may agree.

 

1.8          Interest and Interest Related Matters.

 

(a)           Interest Rates Applicable to Line of Credit and Term Loan.  Except
as otherwise provided in this Agreement, the unpaid principal amount of each
Line of Credit Advance evidenced by the Revolving Note, and the unpaid principal
balance of the Term Loan evidenced by the Term Note, shall accrue interest at an
annual interest rate calculated as follows:

 

Floating Rate Pricing

 

(i)            The “Floating Rate” for Line of Credit Advances = An interest
rate equal to Daily Three Month LIBOR plus four percent (4.0%), which interest
rate shall change whenever Daily Three Month LIBOR changes;

 

(ii)           The “Floating Rate” for the Term Loan = An interest rate equal to
Daily Three Month LIBOR plus four and one-half of one percent (4.5%), which
interest rate shall change whenever Daily Three Month LIBOR changes;

 

(b)           Minimum Interest Charge.  Notwithstanding the other terms of
Section 1.8 to the contrary, and except as limited by the usury savings
provision of Section 1.8(e), Company shall pay Wells Fargo at least $200,000
consisting of (i) interest,  (ii) Letter of Credit Fees under Section 1.9(h),
and (iii) Commissions under Section 1.8(a) of the Reimbursement Agreement; each
year or portion of a year following the initial Advance (the “Minimum Interest
Charge”) during the term of this Agreement, and Company shall pay any deficiency
between the Minimum Interest Charge and the amount of interest otherwise payable
on the anniversary of the initial Advance and on the Termination Date.  When
calculating this deficiency, the Default Rate set forth in Section 1.8(c), if
applicable, shall be disregarded.

 

(c)           Default Interest Rate.  Commencing on the day an Event of Default
occurs, through and including the date identified by Wells Fargo in a Record as
the date

 

6

--------------------------------------------------------------------------------


 

that the Event of Default has been cured or waived (each such period a “Default
Period”), or during a time period specified in Section 1.10, or at any time
following the Termination Date, in Wells Fargo’s sole discretion and without
waiving any of its other rights or remedies, the principal amount of the
Revolving Note and the Term Note shall bear interest at a rate that is three
percent (3.0%) above the contractual rate set forth in Section 1.8(a) (the
“Default Rate”), or any lesser rate that Wells Fargo may deem appropriate,
starting on the first day of the month in which the Default Period begins
through the last day of that Default Period, or any shorter time period to which
Wells Fargo may agree in an Authenticated Record.

 

(d)                                 Interest Accrual on Payments Applied to
Revolving Note.  Payments received by Wells Fargo shall be applied to the
Revolving Note as provided in Section 1.6(c), but the principal amount paid down
shall continue to accrue interest through the end of the first Business Day
following the Business Day that the payment was applied to the Revolving Note.

 

(e)                                  Usury.  No interest rate shall be effective
which would result in a rate greater than the highest rate permitted by law. 
Payments in the nature of interest and other charges made under any Loan
Documents or any other document or agreement described in or related to this
Agreement that are later determined to be in excess of the limits imposed by
applicable usury law will be deemed to be a payment of principal, and the
Indebtedness shall be reduced by that amount so that such payments will not be
deemed usurious.

 

1.9          Fees.

 

(a)                                  Origination Fee.  Company shall pay Wells
Fargo a one time origination fee of $35,000, which shall be fully earned and
payable upon the execution of this Agreement.

 

(b)                                 Unused Line Fee.  Company shall pay Wells
Fargo an annual unused line fee of one-half of one percent (0.50%) of the daily
average of the Maximum Line Amount reduced by outstanding Advances and the L/C
Amount (the “Unused Amount”), from the date of this Agreement to and including
the Termination Date, which unused line fee shall be payable monthly in arrears
on the first day of each month and on the Termination Date.

 

(c)                                  Collateral Exam Fees.  Company shall pay
Wells Fargo fees in connection with any collateral exams, audits or inspections
conducted by or on behalf of Wells Fargo at the current rates established from
time to time by Wells Fargo as its collateral exam fees (which fees are
currently $125 per hour per collateral examiner) together with all actual
out-of-pocket costs and expenses incurred in conducting any collateral
examination or inspection.

 

(d)                                 Collateral Monitoring Fees.  Company shall
pay Wells Fargo a fee at the rates established from time to time by Wells Fargo
as its Collateral monitoring fees

 

7

--------------------------------------------------------------------------------


 

(which fees are currently $150 per month), due and payable monthly in arrears on
the first day of the month and on the Termination Date.

 

(e)                                  Line of Credit Termination and/or Reduction
Fees.  If (i) Wells Fargo terminates the Line of Credit during a Default Period,
or if (ii) Company terminates the Line of Credit on a date prior to the Maturity
Date, or if (iii) Company and Wells Fargo agree to reduce the Maximum Line
Amount, then Company shall pay Wells Fargo as liquidated damages a termination
or reduction fee in an amount equal to a percentage of the Maximum Line Amount
(or the reduction of the Maximum Line Amount, as the case may be) calculated as
follows: (A) three percent (3.0%) if the termination or reduction occurs on or
before the first anniversary of the first Line of Credit Advance; (B) two 
percent (2.0%) if the termination or reduction occurs after the first
anniversary of the first Line of Credit Advance, but on or before the second
anniversary of the first Line of Credit Advance; and (C) one percent (1.0%) if
the termination or reduction occurs after the second anniversary of the first
Line of Credit Advance.

 

(f)                                    Overadvance Fees.  Company shall pay an
Overadvance fee for each day that an Overadvance exists which was not agreed to
by Wells Fargo in an Authenticated Record prior to its occurrence; provided that
Wells Fargo’s acceptance of the payment of such fees shall not constitute either
consent to the Overadvance or waiver of the resulting Event of Default.  Company
shall pay additional Overadvance fees and interest in such amounts and on such
terms as Wells Fargo in its sole discretion may consider appropriate for any
Overadvance to which Wells Fargo has specifically consented in an Authenticated
Record prior to its occurrence.

 

(g)                                 Treasury Management Fees.  Company will pay
service fees to Wells Fargo for treasury management services provided pursuant
to the Master Agreement for Treasury Management Services or any other agreement
entered into by the parties, in the amount prescribed in Wells Fargo’s current
service fee schedule.

 

(h)                                 Letter of Credit Fees.  Company shall pay a
fee with respect to each Letter of Credit issued by Wells Fargo of three percent
(3.0%) of the aggregate undrawn amount of the Letter of Credit (the “Aggregate
Face Amount”) accruing daily from and including the date the Letter of Credit is
issued until the date that it either expires or is returned, which shall be
payable monthly in arrears on the first day of each month and on the date that
the Letter of Credit either expires or is returned; and following an Event of
Default, this fee shall increase to three percent (3.0%) of the Aggregate Face
Amount, commencing on the first day of the month in which the Default Period
begins and continuing through the last day of such Default Period, or any
shorter time period that Wells Fargo in its sole discretion may deem
appropriate, without waiving any of its other rights and remedies.

 

(i)                                     Letter of Credit Administrative Fees. 
Company shall pay all administrative fees charged by Wells Fargo in connection
with the honoring of drafts under any

 

8

--------------------------------------------------------------------------------


 

Letter of Credit, and any amendments to or transfers of any Letter of Credit,
and any other activity with respect to the Letters of Credit at the current
rates published by Wells Fargo for such services rendered on behalf of its
customers generally.

 

(j)                                     Other Fees and Charges.  Wells Fargo may
impose additional fees and charges during a Default Period for (i) waiving an
Event of Default, or for (ii) the administration of Collateral by Wells Fargo.
All such fees and charges shall be imposed at Wells Fargo’s sole discretion
following oral notice to Company on either an hourly, periodic, or flat fee
basis, and in lieu of or in addition to imposing interest at the Default Rate,
and Company’s request for an Advance following such notice shall constitute
Company’s agreement to pay such fees and charges.

 

(k)                                  Termination and Prepayment Fees Following
Transfer Between Wells Fargo Operating Divisions.  If the Loan Documents,
following Company’s request and the consent of Wells Fargo Business Credit
(which consent may be withheld by Wells Fargo Business Credit in its sole
discretion), are transferred to an operating division of Wells Fargo other than
Wells Fargo Business Credit on or after the date that is eighteen months after
the date of this Agreement, the transfer will not be deemed a termination or
prepayment resulting in the payment of termination and/or prepayment fees,
provided that Company agrees, at the time of transfer, to the payment of
comparable fees in an amount not less than that set forth in this Agreement, in
the event that any facilities extended under this Agreement are terminated early
or prepaid after the transfer.

 

(l)                                     Term Loan Prepayment Fees.  Company may
prepay the principal amount of the Term Note at any time in any amount, whether
voluntarily, or by acceleration, or as otherwise required by this Agreement,
provided that it concurrently pays with the prepayment a prepayment fee in an
amount equal to (i) three percent (3.0%) of the amount prepaid, if prepayment
occurs on or before the first anniversary of the date of this Agreement;
(ii) two percent (2.0%) of the amount prepaid, if prepayment occurs after the
first anniversary of the date of this Agreement but on or before the second
anniversary of the date of this Agreement; and (iii) one percent (1.0%) of the
amount prepaid, if prepayment occurs after the second anniversary of the date of
this Agreement  Notwithstanding the foregoing, the Company shall not be required
to pay a prepayment fee in conjunction with the $1,000,000 prepayment required
under Section 1.7(d)(iii), above.

 

1.10        Interest Accrual; Principal and Interest Payments; Computation.

 

(a)                                  Interest Payments and Interest Accrual. 
Accrued and unpaid interest under the Revolving Note and the Term Note on
Floating Rate Advances shall be due and payable on the first day of each month
(each an “Interest Payment Date”) and on the Termination Date, and shall be paid
in the manner provided in Section 1.6(c) and Section 1.7(d).  Interest shall
accrue from the most recent date to which

 

9

--------------------------------------------------------------------------------


 

interest has been paid or, if no interest has been paid, from the date of
Advance to the Interest Payment Date.

 

(b)                                 Payment of Revolving Note and Term Note
Principal.  The principal amount of the Revolving Note and the Term Note shall
be paid from time to time as provided in this Agreement, and shall be fully due
and payable on the Termination Date.

 

(c)                                  Payments Due on Non-Business Days.  If an
Interest Payment Date or the Termination Date falls on a day which is not a
Business Day, payment shall be made on the next Business Day, and interest shall
continue to accrue during that time period.

 

(d)                                 Computation of Interest and Fees.  Interest
accruing on the unpaid principal amount of the Revolving Note and the Term Note
and fees payable under this Agreement shall be computed on the basis of the
actual number of days elapsed in a year of 360 days.

 

(e)                                  Liability Records.  Wells Fargo shall
maintain accounting and bookkeeping records of all Advances and payments with
respect to the Indebtedness in such form and content as Wells Fargo in its sole
discretion deems appropriate.  Wells Fargo’s calculation of the amount of the
Indebtedness shall be presumed correct unless proven otherwise by Company.  Upon
request, Company will admit and certify to Wells Fargo in a Record the exact
unpaid principal amount of Indebtedness that Company then believes to be due and
payable to Wells Fargo.  Any billing statement or accounting provided by Wells
Fargo shall be conclusive and binding unless Company notifies Wells Fargo in a
detailed Record of its intention to dispute the billing statement or accounting
within 30 days of receipt.

 

1.11        Termination, Reduction or Non-Renewal of Line of Credit by Company;
Notice.

 

(a)                                  Termination or Reduction by Company after
Advance Notice.  Company may terminate or reduce the Line of Credit at any time
prior to the Maturity Date, if it (i) delivers an Authenticated Record notifying
Wells Fargo of its intentions at least 90 days prior to the proposed Termination
Date, (ii) pays Wells Fargo the termination fee set forth in Section 1.9(e), and
(iii) pays the Indebtedness in full or down to the reduced Maximum Line Amount. 
Any reduction in the Maximum Line Amount shall be in multiples of $100,000, with
a minimum reduction of at least $500,000.

 

(b)                                 Termination or Reduction by Company without
Advance Notice.  If Company fails to deliver Wells Fargo timely notice of its
intention to terminate the Line of Credit or reduce the Maximum Line Amount as
provided in Section 1.11(a), Company may nevertheless terminate the Line of
Credit or reduce the Maximum Line Amount and pay the Indebtedness in full or
down to the reduced Maximum Line Amount if it (i) pays the termination fee set
forth in Section 1.9(e), and (ii) pays the Default Rate on the Revolving Note
commencing on the 90th day prior to

 

10

--------------------------------------------------------------------------------


 

the Termination Date or reduction date, and continuing through the date that
Wells Fargo receives delivery of an Authenticated Record giving it actual notice
of Company’s intention to terminate or reduce the Line of Credit.

 

(c)                                  Non-Renewal by Company; Notice.  If Company
does not wish Wells Fargo to consider renewal of the Line of Credit on the next
Maturity Date, Company shall deliver an Authenticated Record to Wells Fargo at
least 90 days prior to the Maturity Date notifying Wells Fargo of its intention
not to renew. If Company fails to deliver to Wells Fargo such timely notice,
then the Revolving Note shall accrue interest at the Default Rate commencing on
the 90th day prior to the Maturity Date and continuing through the date that
Wells Fargo receives delivery of an Authenticated Record giving it actual notice
of Company’s intention not to renew.

 

1.12        Letters of Credit.

 

(a)                                  Issuance of Letters of Credit; Amount. 
Wells Fargo, subject to the terms and conditions of this Agreement, shall issue,
on or after the date that Wells Fargo is obligated to make its first Advance
under this Agreement and prior to the Termination Date, one or more irrevocable
letters of credit (each, a “Letter of Credit”, and collectively, “Letters of
Credit”) for Company’s account.  Wells Fargo will not issue any Letter of Credit
if the face amount of the Letter of Credit would exceed the lesser of:
(i) $1,000,000 less the L/C Amount, or (ii) the Borrowing Base, less an amount
equal to aggregate unreimbursed Line of Credit Advances plus the L/C Amount.

 

(b)                                 Additional Letter of Credit Documentation. 
Prior to requesting issuance of a Letter of Credit, Company shall first execute
and deliver to Wells Fargo a an L/C Application, and any other documents that
Wells Fargo may request, which shall govern the issuance of the Letter of Credit
and Company’s obligation to reimburse Wells Fargo for any related Letter of
Credit draws (the “Obligation of Reimbursement”).

 

(c)                                  Expiration.  No Letter of Credit shall be
issued that has an expiry date that is later than one (1) year from the date of
issuance, or the Maturity Date in effect on the date of issuance, whichever is
earlier.

 

(d)                                 Obligation of Reimbursement During Default
Periods.  If Company is unable, due to the existence of a Default Period or for
any other reason, to obtain an Advance to pay any Obligation of Reimbursement,
Company shall pay Wells Fargo on demand and in immediately available funds, the
amount of the Obligation of Reimbursement together with interest, accrued from
the date presentment of the underlying draft until reimbursement in full at the
Default Rate.  Wells Fargo is authorized, alternatively and in its sole
discretion, to make an Advance in an amount sufficient to discharge the
Obligation of Reimbursement and pay all accrued but unpaid interest and fees
with respect to the Obligation of Reimbursement.

 

11

--------------------------------------------------------------------------------


 

(e)                                  Bond Letter of Credit.  For purposes of
clarity, the provisions of this Section 1.12 do not apply to the Reimbursement
Agreement or the letter of credit issued thereunder.

 

1.13        Special Account.  If the Line of Credit is terminated for any reason
while a Letter of Credit is outstanding, or if after prepayment of the Revolving
Note the L/C Amount continues to exceed the Borrowing Base, then Company shall
promptly pay Wells Fargo in immediately available funds for deposit to the
Special Account, an amount equal, as the case may be, to either (a) the L/C
Amount plus any anticipated fees and costs, or (b) the amount by which the L/C
Amount exceeds the Borrowing Base.  If Company fails to pay these amounts
promptly, then Wells Fargo may in its sole discretion make an Advance to pay
these amounts and deposit the proceeds to the Special Account.  The Special
Account shall be an account maintained with Wells Fargo or any other financial
institution acceptable to Wells Fargo.  Wells Fargo may in its sole discretion
apply amounts on deposit in the Special Account to the Indebtedness.  Company
may not withdraw amounts deposited to the Special Account until the Line of
Credit has been terminated and all outstanding Letters of Credit have either
been returned to Wells Fargo or have expired and the Indebtedness has been fully
paid.

 

2.             SECURITY INTEREST AND OCCUPANCY OF COMPANY’S PREMISES

 

2.1          Grant of Security Interest. Company hereby pledges, assigns and
grants to Wells Fargo a Lien and security interest (collectively referred to as
the “Security Interest”) in the Collateral, as security for the payment and
performance of all Indebtedness. Following request by Wells Fargo, Company shall
grant Wells Fargo a Lien and security interest in all commercial tort claims
that it may have against any Person.

 

2.2          Notifying Account Debtors and Other Obligors; Collection of
Collateral.  Wells Fargo may at any time (whether or not a Default Period then
exists) deliver a Record giving an account debtor or other Person obligated to
pay an Account, a General Intangible, or other amount due, notice that the
Account, General Intangible, or other amount due has been assigned to Wells
Fargo for security and must be paid directly to Wells Fargo.  Company shall join
in giving such notice and shall Authenticate any Record giving such notice upon
Wells Fargo’s request.  After Company or Wells Fargo gives such notice, Wells
Fargo may, but need not, in Wells Fargo’s or in Company’s name, demand, sue for,
collect or receive any money or property at any time payable or receivable on
account of, or securing, such Account, General Intangible, or other amount due,
or grant any extension to, make any compromise or settlement with or otherwise
agree to waive, modify, amend or change the obligations (including collateral
obligations) of any account debtor or other obligor.  Wells Fargo may, in Wells
Fargo’s name or in Company’s name, as Company’s agent and attorney-in-fact,
notify the United States Postal Service to change the address for delivery of
Company’s mail to any address designated by Wells Fargo, otherwise intercept
Company’s mail, and receive, open and dispose of Company’s mail, applying all
Collateral as permitted under this Agreement and holding all other mail for
Company’s account or forwarding such mail to Company’s last known address.

 

2.3          Assignment of Insurance.  As additional security for the
Indebtedness, Company hereby assigns to Wells Fargo all rights of Company under
every policy of insurance covering the Collateral and all business records and
other documents relating to it, and all monies (including proceeds and refunds)
that may be payable under any policy, and Company hereby directs the

 

12

--------------------------------------------------------------------------------


 

issuer of each policy to pay all such monies directly to Wells Fargo.  At any
time, whether or not a Default Period then exists, Wells Fargo may (but need
not), in Wells Fargo’s or Company’s name, execute and deliver proofs of claim,
receive payment of proceeds and endorse checks and other instruments
representing payment of the policy of insurance, and adjust, litigate,
compromise or release claims against the issuer of any policy.  Any monies
received under any insurance policy assigned to Wells Fargo, other than
liability insurance policies, or received as payment of any award or
compensation for condemnation or taking by eminent domain, shall be paid to
Wells Fargo and, as determined by Wells Fargo in its sole discretion, either be
applied to prepayment of the Indebtedness or disbursed to Company under staged
payment terms reasonably satisfactory to Wells Fargo for application to the cost
of repairs, replacements, or restorations which shall be effected with
reasonable promptness and shall be of a value at least equal to the value of the
items or property destroyed.

 

2.4          Company’s Premises.

 

(a)                                  Wells Fargo’s Right to Occupy Company’s
Premises.  Company hereby grants to Wells Fargo the right, at any time during a
Default Period and without notice or consent, to take exclusive possession of
all locations where Company conducts its business or has any rights of
possession, including without limitation the locations described on Exhibit B
(the “Premises”), until the earlier of (i) payment in full and discharge of all
Indebtedness and termination of the Line of Credit, or (ii) final sale or
disposition of all items constituting Collateral and delivery of those items to
purchasers.

 

(b)                                 Wells Fargo’s Use of Company’s Premises. 
Wells Fargo may use the Premises to store, process, manufacture, sell, use, and
liquidate or otherwise dispose of items that are Collateral, and for any other
incidental purposes deemed appropriate by Wells Fargo in good faith.

 

(c)                                  Company’s Obligation to Reimburse Wells
Fargo.  Wells Fargo shall not be obligated to pay rent or other compensation for
the possession or use of any Premises, but if Wells Fargo elects to pay rent or
other compensation to the owner of any Premises in order to have access to the
Premises, then Company shall promptly reimburse Wells Fargo all such amounts, as
well as all taxes, fees, charges and other expenses at any time payable by Wells
Fargo with respect to the Premises by reason of the execution, delivery,
recordation, performance or enforcement of any terms of this Agreement.

 

2.5          License.  Without limiting the generality of any other Security
Document, Company hereby grants to Wells Fargo a non-exclusive, worldwide and
royalty-free license to use or otherwise exploit all Intellectual Property
Rights of Company for the purpose of: (a) completing the manufacture of any
in-process materials during any Default Period so that such materials become
saleable Inventory, all in accordance with the same quality standards previously
adopted by Company for its own manufacturing and subject to Company’s reasonable
exercise of quality control; and (b) selling, leasing or otherwise disposing of
any or all Collateral during any Default Period.

 

13

--------------------------------------------------------------------------------


 

2.6          Financing Statements.

 

(a)                                  Authorization to File.  Company authorizes
Wells Fargo to file financing statements describing Collateral to perfect Wells
Fargo’s Security Interest in the Collateral, and Wells Fargo may describe the
Collateral as “all personal property” or “all assets” or describe specific items
of Collateral including without limitation any commercial tort claims.  All
financing statements filed before the date of this Agreement to perfect the
Security Interest were authorized by Company and are hereby re-authorized.

 

(b)                                 Termination.  Wells Fargo shall, at
Company’s expense, release or terminate any filings or other agreements that
perfect the Security Interest, provided that there are no suits, actions,
proceedings or claims pending or threatened against any Indemnitee under this
Agreement with respect to any Indemnified Liabilities, upon Wells Fargo’s
receipt of the following, in form and content satisfactory to Wells Fargo:
(i) cash payment in full of all Indebtedness and a completed performance by
Company with respect to its other obligations under this Agreement,
(ii) evidence that the commitment of Wells Fargo to make Advances under the Line
of Credit or under any other facility with Company has been terminated, (iii) a
release of all claims against Wells Fargo by Company relating to Wells Fargo’s
performance and obligations under the Loan Documents, and (iv) an agreement by
Company or any Guarantor and any new lender to Company to indemnify Wells Fargo
for any payments received by Wells Fargo that are applied to the Indebtedness as
a final payoff that may subsequently be returned or otherwise not paid for any
reason.

 

2.7          Setoff.  Wells Fargo may at any time, in its sole discretion and
without demand or notice to anyone, setoff any liability owed to Company by
Wells Fargo against any Indebtedness, whether or not due.

 

2.8          Collateral Related Matters.  This Agreement does not contemplate a
sale of Accounts or chattel paper, and, as provided by law, Company is entitled
to any surplus and shall remain liable for any deficiency.  Wells Fargo’s duty
of care with respect to Collateral in its possession (as imposed by law) will be
deemed fulfilled if it exercises reasonable care in physically keeping such
Collateral, or in the case of Collateral in the custody or possession of a
bailee or other third Person, exercises reasonable care in the selection of the
bailee or third Person, and Wells Fargo need not otherwise preserve, protect,
insure or care for such Collateral.  Wells Fargo shall not be obligated to
preserve rights Company may have against prior parties, to liquidate the
Collateral at all or in any particular manner or order or apply the Proceeds of
the Collateral in any particular order of application.  Wells Fargo has no
obligation to clean-up or prepare Collateral for sale.  Company waives any right
it may have to require Wells Fargo to pursue any third Person for any of the
Indebtedness.

 

2.9          Notices Regarding Disposition of Collateral.  If notice to Company
of any intended disposition of Collateral or any other intended action is
required by applicable law in a particular situation, such notice will be deemed
commercially reasonable if given in the manner specified in Section 7.4 at least
ten calendar days before the date of intended disposition or other action.

 

14

--------------------------------------------------------------------------------


 

3.             CONDITIONS PRECEDENT

 

3.1          Conditions Precedent to Agreement, Initial Advance and Issuance of
Initial Letter of Credit.  The legal effectiveness of this Agreement and Wells
Fargo’s obligation to make the initial Advance or issue the first Letter of
Credit shall be subject to the condition that Wells Fargo shall have received
this Agreement and each of the Loan Documents, and any document, agreement, or
other item described in or related to this Agreement, and all fees and
information described in Exhibit C, executed and in form and content
satisfactory to Wells Fargo.

 

3.2          Additional Conditions Precedent to All Advances and Letters of
Credit.  Wells Fargo’s obligation to make any Advance (including the initial
Advance) or issue any Letter of Credit shall be subject to the further
additional conditions: (a) that the representations and warranties described in
Exhibit D are correct on the date of the Advance or the issuance of the Letter
of Credit, except to the extent that such representations and warranties relate
solely to an earlier date; and (b) that no event has occurred and is continuing,
or would result from the requested Advance or issuance of the Letter of Credit
that would result in an Event of Default.

 

4.             REPRESENTATIONS AND WARRANTIES

 

To induce Wells Fargo to enter into this Agreement, Company makes the
representations and warranties described in Exhibit D.  Any request for an
Advance will be deemed a representation by Company that all representations and
warranties described in Exhibit D are true, correct and complete as of the time
of the request, unless they relate exclusively to an earlier date. Company shall
promptly deliver a Record notifying Wells Fargo of any change in circumstance
that would affect the accuracy of any representation or warranty, unless the
representation and warranty specifically relates to an earlier date.

 

5.             COVENANTS

 

So long as the Indebtedness remains unpaid, or the Line of Credit has not been
terminated, Company shall comply with each of the following covenants, unless
Wells Fargo shall consent otherwise in an Authenticated Record delivered to
Company.

 

5.1          Reporting Requirements.  Company shall deliver to Wells Fargo the
following information, compiled where applicable using GAAP consistently
applied, in form and content acceptable to Wells Fargo:

 

(a)                                  Annual Financial Statements.  As soon as
available and in any event within 120 days after Company’s fiscal year end,
Company’s audited financial statements prepared by an independent certified
public accountant acceptable to Wells Fargo, which shall include Company’s
balance sheet, income statement, and statement of  retained earnings and cash
flows prepared, if requested by Wells Fargo, on a consolidated and consolidating
basis to include Company’s Affiliates.  The annual financial statements shall be
accompanied by the unqualified opinion of such accountant and a certificate (the
“Compliance Certificate”) in the form of Exhibit E that is signed by Company’s
chief financial officer.

 

15

--------------------------------------------------------------------------------


 

Each Compliance Certificate that accompanies an annual financial statement shall
also be accompanied by (i) copies of all management letters prepared by
Company’s accountants; and (ii) a report signed by the accountant stating that
in making the investigations necessary to render the opinion, the accountant
obtained no knowledge, except as specifically stated, of any Event of Default
under the Agreement, and a detailed statement, including computations,
demonstrating whether or not Company is in compliance with the financial
covenants of this Agreement.

 

(b)                                 Monthly Financial Statements.  As soon as
available and in any event within 30 days after the end of each month, a Company
prepared balance sheet, income statement, and statement of retained earnings
prepared for that month and for the year—to-date period then ended, prepared, if
requested by Wells Fargo, on a consolidated and consolidating basis to include
Company’s Affiliates, and stating in comparative form the figures for the
corresponding date and periods in the prior fiscal year, subject to year-end
adjustments.  The financial statements shall be accompanied by a Compliance
Certificate in the form of Exhibit E that is signed by Company’s chief financial
officer.

 

(c)                                  Collateral Reports.  No later than 15 days
after each month end (or more frequently if Wells Fargo shall request it),
detailed agings of Company’s accounts receivable and accounts payable, a
detailed inventory report, an inventory certification report, and a calculation
of Company’s Accounts, Eligible Accounts, Inventory and Eligible Inventory as of
the end of that month or shorter time period requested by Wells Fargo.

 

(d)                                 Projections.  No later than 30 days prior to
each fiscal year end, Company’s projected balance sheet and income statement and
statement of cash flows for each month of the next fiscal year, certified as
accurate by Company’s chief financial officer and accompanied by a statement of
assumptions and supporting schedules and information.

 

(e)                                  Supplemental Reports.  Weekly, or more
frequently if Wells Fargo requests, a completed Wells Fargo standard form “daily
collateral report”, together with receivables schedules, collection reports, and
copies of invoices, shipment documents and delivery receipts for goods sold to
account debtors.

 

(f)                                    Litigation.  No later than three days
after discovery, a Record notifying Wells Fargo of any litigation or other
proceeding before any court or governmental agency which seeks a monetary
recovery against Company in excess of $50,000.

 

(g)                                 Intellectual Property.  (i) No later than 30
days before it acquires material Intellectual Property Rights, a Record
notifying Wells Fargo of Company’s intention to acquire such rights; (ii) except
for transfers permitted under Section 5.17, no later than 30 days before it
disposes of material Intellectual Property Rights, a Record notifying Wells
Fargo of Company’s intention to dispose of such rights, along with copies of all
proposed documents and agreements concerning

 

16

--------------------------------------------------------------------------------


 

the disposal of such rights as requested by Wells Fargo; (iii) promptly upon
discovery, a Record notifying Wells Fargo of (A) any Infringement of Company’s
Intellectual Property Rights by any Person, (B) claims that Company is
Infringing another Person’s Intellectual Property Rights and (C) any threatened
cancellation, termination or material limitation of Company’s Intellectual
Property Rights; and (iv) promptly upon receipt, copies of all registrations and
filings with respect to Company’s Intellectual Property Rights.

 

(h)                                 Defaults.  No later than three days after
learning of the probable occurrence of any Event of Default, a Record notifying
Wells Fargo of the Event of Default and the steps being taken by Company to cure
the Event of Default.

 

(i)                                     Disputes.  Promptly upon discovery, of
(i) any disputes or claims by Company’s customers exceeding $25,000 individually
or $50,000 in the aggregate during any fiscal year; (ii) credit memos not
previously reported in Section 5.1(e); and (iii) any goods returned to or
recovered by Company outside of the ordinary course of business.

 

(j)                                     Changes in Officers and Directors. 
Promptly following occurrence, a Record notifying Wells Fargo of any change in
the persons constituting Company’s Officers and Directors.

 

(k)                                  Collateral.  Promptly upon discovery, a
Record notifying Wells Fargo of any loss of or material damage to any Collateral
or of any substantial adverse change in any Collateral or the prospect of its
payment.

 

(l)                                     Commercial Tort Claims.  Promptly upon
discovery, a Record notifying Wells Fargo of any commercial tort claims brought
by Company against any Person, including the name and address of each defendant,
a summary of the facts, an estimate of Company’s damages, copies of any
complaint or demand letter submitted by Company, and such other information as
Wells Fargo may request.

 

(m)                               Reports to Owners.  Promptly upon
distribution, copies of all financial statements, reports and proxy statements
which Company shall have sent to its Owners.

 

(n)                                 Tax Returns of Company.  No later than
five days after they are required to be filed, copies of Company’s signed and
dated state and federal income tax returns and all related schedules, and copies
of any extension requests.

 

(o)                                 Tax Returns and Personal Financial
Statements of Guarantor(s).  No later than April 30th of each year,  the current
personal financial statement and signed and dated state and federal income tax
returns and related schedules of each Guarantor (if any), and copies of any
extension requests.

 

(p)                                 Violations of Law.  No later than three days
after discovery of any violation, a Record notifying Wells Fargo of Company’s
violation of any law, rule or

 

17

--------------------------------------------------------------------------------


 

regulation, the non-compliance with which could have a Material Adverse Effect
on Company.

 

(q)                                 Pension Plans.  (i) Promptly upon discovery,
and in any event within 30 days after Company knows or has reason to know that
any Reportable Event with respect to any Pension Plan has occurred, a Record
authenticated by Company’s chief financial officer notifying Wells Fargo of the
Reportable Event in detail and the actions which Company proposes to take to
correct the deficiency, together with a copy of any related notice sent to the
Pension Benefit Guaranty Corporation; (ii) promptly upon discovery, and in any
event within 10 days after Company fails to make a required quarterly Pension
Plan contribution under Section 412(m) of the IRC, a Record authenticated by
Company’s chief financial officer notifying Wells Fargo of the failure in detail
and the actions that Company will take to cure the failure, together with a copy
of any related notice sent to the Pension Benefit Guaranty Corporation; and
(iii) promptly upon discovery, and in any event within 10 days after Company
knows or has reason to know that it may be liable or may be reasonably expected
to have liability for any withdrawal, partial withdrawal, reorganization or
other event under any Multiemployer Plan under Sections 4201 or 4243 of ERISA, a
Record authenticated by Company’s chief financial officer notifying Wells Fargo
of the details of the event and the actions that Company proposes to take in
response.

 

(r)                                    Other Reports.  From time to time, with
reasonable promptness, all customer lists receivables schedules, inventory
reports, collection reports, deposit records, equipment schedules, invoices to
account debtors, shipment documents and delivery receipts for goods sold, and
such other materials, reports, records or information as Wells Fargo may
request.

 

5.2          Financial Covenants.  Company agrees to comply with the financial
covenants described below, which shall be calculated using GAAP consistently
applied, except as they may be otherwise modified by the following capitalized
definitions:

 

(a)                                  Minimum Earnings Before Taxes.  Company
shall achieve, during each period described below, Earnings Before Taxes of not
less than the amount set forth for each such period (numbers appearing between
“< >“ are negative):

 

Period

 

Min. Earnings Before Taxes

 

Through June 30, 2010

 

$

0

 

Through September 30, 2010

 

$

0

 

Through December 31, 2010

 

$

0

 

 

18

--------------------------------------------------------------------------------


 

(b)                                 Minimum Debt Service Coverage Ratio. 
Company shall maintain, during each period described below, a Debt Service
Coverage Ratio, determined as at the end of each fiscal quarter, of not less
than the ratio set forth for each such period:

 

Period

 

Min. Debt Service
Coverage Ratio

 

Through June 30, 2010*

 

1.20 to 1.00

 

Through June 30, 2010

 

0.80 to 1.00

 

Through September 30, 2010

 

1.20 to 1.00

 

Through December 31, 2010

 

1.20 to 1.00

 

 

--------------------------------------------------------------------------------

* As adjusted for anticipated $2,250,000 tax refund, expected to be received in
June 2010.

 

(c)                                  Capital Expenditures.  Company shall not
incur or contract to incur Capital Expenditures of more than (i) $1,400,000 in
the aggregate during Company’s fiscal year ending December 31, 2010, and
(ii) zero for each subsequent year until Company and Wells Fargo agree on limits
on Capital Expenditures for subsequent periods based on Company’s projections
for such periods.

 

(d)                                 Stop Loss.  Company shall not, during any
single month, suffer a pre-tax Net Loss in excess of $250,000.00, commencing
with the month of May 2010.

 

5.3          Other Liens and Permitted Liens.

 

(a)                                  Other Liens; Permitted Liens.  Company
shall not create, incur or suffer to exist any Lien upon any of its assets, now
owned or later acquired, as security for any indebtedness, with the exception of
the following (each a “Permitted Lien”; collectively, “Permitted Liens”): (i) In
the case of real property, covenants, restrictions, rights, easements and minor
irregularities in title which do not materially interfere with Company’s
business or operations as presently conducted; (ii) Liens in existence on the
date of this Agreement that are described in Exhibit F and secure indebtedness
for borrowed money permitted under Section 5.4; (iii) The Security Interest and
Liens created by the Security Documents; and (iv) Purchase money Liens relating
to the acquisition of Equipment not exceeding the lesser of cost or fair market
value and so long as no Default Period is then in existence and none would exist
immediately after such acquisition.

 

(b)                                 Financing Statements.  Company shall not
authorize the filing of any financing statement by any Person as Secured Party
with respect to any of Company’s assets, other than Wells Fargo.  Company shall
not amend any financing statement filed by Wells Fargo as Secured Party except
as permitted by law.

 

5.4          Indebtedness.  Company shall not incur, create, assume or permit to
exist any indebtedness or liability on account of deposits or letters of credit
issued on Company’s behalf, or advances or any indebtedness for borrowed money
of any kind, whether or not evidenced by an instrument, except: (a) Indebtedness
described in this Agreement; (b) indebtedness of Company described in Exhibit F;
and (c) indebtedness secured by Permitted Liens.

 

19

--------------------------------------------------------------------------------


 

5.5          Guaranties.  Company shall not assume, guarantee, endorse or
otherwise become directly or contingently liable for the obligations of any
Person, except: (a) the endorsement of negotiable instruments by Company for
deposit or collection or similar transactions in the ordinary course of
business; and (b) guaranties, endorsements and other direct or contingent
liabilities in connection with the obligations of other Persons in existence on
the date of this Agreement and described in Exhibit F.

 

5.6          Investments and Subsidiaries.  Company shall not make or permit to
exist any loans or advances to, or make any investment or acquire any interest
whatsoever in, any Person or Affiliate, including without limitation any
partnership or joint venture, nor purchase or hold beneficially any stock or
other securities or evidence of indebtedness of any Person or Affiliate, except:

 

(a)                                  Investments in direct obligations of the
United States of America or any of its political subdivisions whose obligations
constitute the full faith and credit obligations of the United States of America
and have a maturity of one year or less, commercial paper issued by U.S.
corporations rated “A-1” or “A-2” by Standard & Poor’s Ratings Services or “P-1”
or “P-2” by Moody’s Investors Service or certificates of deposit or bankers’
acceptances having a maturity of one year or less issued by members of the
Federal Reserve System having deposits in excess of $100,000,000 (which
certificates of deposit or bankers’ acceptances are fully insured by the Federal
Deposit Insurance Corporation);

 

(b)                                 Travel advances or loans to Company’s
Officers and employees not exceeding at any one time an aggregate of $50,000;

 

(c)                                  Prepaid rent not exceeding one month or
security deposits;

 

(d)                                 Affiliate loans or advances to
Manufacturing & Assembly Solutions of Monterrey S DE RL DE CV not to exceed
$10,700,000 in the aggregate outstanding at any time up to and through
December 30, 2010 and $10,300,000 at all times thereafter (including the fiscal
year end measurement made at December 31, 2010); and

 

(e)                                  Current investments in those Subsidiaries
in existence on the date of this Agreement which are identified on Exhibit D.

 

5.7          Dividends and Distributions.  Company shall not declare or pay any
dividends (other than dividends payable solely in stock of Company) on any class
of its stock, or make any payment on account of the purchase, redemption or
retirement of any shares of its stock, or other securities or evidence of its
indebtedness or make any distribution regarding its stock, either directly or
indirectly.

 

5.8          Salaries.  Company shall not pay excessive or unreasonable
salaries, bonuses, commissions, consultant fees or other compensation to any
Director, Officer or consultant, or any member of their families.

 

20

--------------------------------------------------------------------------------


 

5.9          Books and Records; Collateral Examination; Inspection and
Appraisals.

 

(a)                                  Books and Records; Inspection.  Company
shall keep complete and accurate books and records with respect to the
Collateral and Company’s business and financial condition and any other matters
that Wells Fargo may request, in accordance with GAAP. Company shall permit any
employee, attorney, accountant or other agent of Wells Fargo to audit, review,
make extracts from and copy any of its books and records at any time during
ordinary business hours, and to discuss Company’s affairs with any of its
Directors, Officers, employees, Owners or agents.

 

(b)                                 Authorization to Company’s Agents to Make
Disclosures to Wells Fargo.  Company authorizes all accountants and other
Persons acting as its agent to disclose and deliver to Wells Fargo’s employees,
accountants, attorneys and other Persons acting as its agent, at Company’s
expense, all financial information, books and records, work papers, management
reports and other information in their possession regarding Company.

 

(c)                                  Collateral Exams and Inspections.  Company
shall permit Wells Fargo’s employees, accountants, attorneys or other Persons
acting as its agent, to examine and inspect any Collateral or any other property
of Company at any time during ordinary business hours.

 

(d)                                 Collateral Appraisals.  Wells Fargo may also
obtain, from time to time, at Company’s expense, an appraisal of Company’s
Inventory, Equipment and/or the real estate subject to the Mortgages, by an
appraiser acceptable to Wells Fargo in its sole discretion.

 

5.10        Account Verification; Payment of Permitted Liens.

 

(a)                                  Account Verification.  Wells Fargo or its
agents may (i) contact account debtors and other obligors at any time to verify
Company’s Accounts; and (ii) require Company to send requests for verification
of Accounts or send notices of assignment of Accounts to account debtors and
other obligors.

 

(b)                                 Covenant to Pay Permitted Liens.  Company
shall pay when due each account payable due to any Person holding a Permitted
Lien (as a result of such payable) on any Collateral.

 

5.11        Compliance with Laws.

 

(a)                                  General Compliance with Applicable Law; Use
of Collateral.  Company shall (i) comply, and cause each Subsidiary to comply,
with the requirements of applicable laws and regulations, the non-compliance
with which would have a Material Adverse Effect on its business or its financial
condition and (ii) use and keep the Collateral, and require that others use and
keep the Collateral, only for lawful purposes, without violation of any federal,
state or local law, statute or ordinance.

 

21

--------------------------------------------------------------------------------


 

(b)                                 Compliance with Federal Regulatory Laws. 
Company shall (i) prohibit, and cause each Subsidiary to prohibit, any Person
that is an Owner or Officer from being listed on the Specially Designated
Nationals and Blocked Person List or other similar lists maintained by the
Office of Foreign Assets Control (“OFAC”), the Department of the Treasury or
included in any Executive Orders, (ii) not permit the proceeds of the Line of
Credit or any other financial accommodation extended by Wells Fargo to be used
in any way that violates any foreign asset control regulations of OFAC or other
applicable law, (iii) comply, and cause each Subsidiary to comply, with all
applicable Bank Secrecy Act laws and regulations, as amended from time to time,
and (iv) otherwise comply with the USA Patriot Act and Wells Fargo’s related
policies and procedures.

 

(c)                                  Compliance with Environmental Laws. 
Company shall (i) comply, and cause each Subsidiary to comply, with the
requirements of applicable Environmental Laws and obtain and comply with all
permits, licenses and similar approvals required by them, and (ii) not generate,
use, transport, treat, store or dispose of any Hazardous Substances in such a
manner as to create any material liability or obligation under the common law of
any jurisdiction or any Environmental Law.

 

5.12        Payment of Taxes and Other Claims.  Company shall pay or discharge,
when due, and cause each Subsidiary to pay or discharge, when due, (a) all
taxes, assessments and governmental charges levied or imposed upon it or upon
its income or profits, upon any properties belonging to it (including without
limitation the Collateral) or upon or against the creation, perfection or
continuance of the Security Interest, prior to the date on which penalties
attach, (b) all federal, state and local taxes required to be withheld by it,
and (c) all lawful claims for labor, materials and supplies which, if unpaid,
might by law become a Lien upon any properties of Company, although Company
shall not be required to pay any such tax, assessment, charge or claim whose
amount, applicability or validity is being contested in good faith by
appropriate proceedings and for which proper reserves have been made.

 

5.13        Maintenance of Collateral and Properties.

 

(a)                                  Company shall keep and maintain the
Collateral and all of its other properties necessary or useful in its business
in good condition, repair and working order (normal wear and tear excepted) and
will from time to time replace or repair any worn, defective or broken parts,
although Company may discontinue the operation and maintenance of any properties
if Company believes that such discontinuance is desirable to the conduct of its
business and not disadvantageous in any material respect to Wells Fargo. 
Company shall take all commercially reasonable steps necessary to protect and
maintain its Intellectual Property Rights.

 

(b)                                 Company shall defend the Collateral against
all Liens, claims and demands of all third Persons claiming any interest in the
Collateral. Company shall keep all Collateral free and clear of all Liens except
Permitted Liens. Company shall take all commercially reasonable steps necessary
to prosecute any Person Infringing its Intellectual Property Rights and to
defend itself against any Person accusing it of Infringing any Person’s
Intellectual Property Rights.

 

22

--------------------------------------------------------------------------------


 

5.14        Insurance.  Company shall at all times maintain insurance with
insurers acceptable to Wells Fargo, in such amounts and on such terms (including
deductibles) as Wells Fargo in its sole discretion may require and including, as
applicable and without limitation, business interruption insurance (including
force majeure coverage), hazard coverage on an “all risks” basis for all
tangible Collateral, and theft and physical damage coverage for Collateral
consisting of motor vehicles.  All insurance policies must contain an
appropriate lender’s interest endorsement or clause, and name Wells Fargo as an
additional insured.

 

5.15        Preservation of Existence.  Company shall preserve and maintain its
existence and all of its rights, privileges and franchises necessary or
desirable in the normal conduct of its business and shall conduct its business
in an orderly, efficient and regular manner.

 

5.16        Delivery of Instruments, etc.  Upon request by Wells Fargo, Company
shall promptly deliver to Wells Fargo in pledge all instruments, documents and
chattel paper constituting Collateral, endorsed or assigned by Company.

 

5.17        Sale or Transfer of Assets; Suspension of Business Operations. 
Company shall not sell, lease, assign, transfer or otherwise dispose of (a) the
stock of any Subsidiary, (b) all or a substantial part of its assets, or (c) any
Collateral or any interest in Collateral (whether in one transaction or in a
series of transactions) to any other Person other than the sale of Inventory in
the ordinary course of business and shall not liquidate, dissolve or suspend
business operations.  Company shall not transfer any part of its ownership
interest in any Intellectual Property Rights and shall not permit its rights as
licensee of Licensed Intellectual Property to lapse, except that Company may
transfer such rights or permit them to lapse if it has reasonably determined
that such Intellectual Property Rights are no longer useful in its business.  If
Company transfers any Intellectual Property Rights for value, Company shall pay
the Proceeds to Wells Fargo for application to the Indebtedness.  Company shall
not license any other Person to use any of Company’s Intellectual Property
Rights, except that Company may grant licenses in the ordinary course of its
business in connection with sales of Inventory or the provision of services to
its customers.

 

5.18        Consolidation and Merger; Asset Acquisitions.  Company shall not
consolidate with or merge into any other entity, or permit any other entity to
merge into it, or acquire (in a transaction analogous in purpose or effect to a
consolidation or merger) all or substantially all of the assets of any other
entity.

 

5.19        Sale and Leaseback.  Company shall not enter into any arrangement,
directly or indirectly, with any other Person pursuant to which Company shall
sell or transfer any real or personal property, whether owned now or acquired in
the future, and then rent or lease all or part of such property or any other
property which Company intends to use for substantially the same purpose or
purposes as the property being sold or transferred.

 

5.20        Restrictions on Nature of Business.  Company will not engage in any
line of business materially different from that presently engaged in by Company,
and will not purchase, lease or otherwise acquire assets not related to its
business.

 

23

--------------------------------------------------------------------------------


 

5.21        Accounting.  Company will not adopt any material change in
accounting principles except as required by GAAP, consistently applied.  Company
will not change its fiscal year.

 

5.22        Discounts, etc.  After notice from Wells Fargo, Company will not
grant any discount, credit or allowance to any customer of Company or accept any
return of goods sold.  Company will not at any time modify, amend, subordinate,
cancel or terminate any Account.

 

5.23        Pension Plans.  Except as disclosed to Wells Fargo in a Record prior
to the date of this Agreement, neither Company nor any ERISA Affiliate will
(a) adopt, create, assume or become party to any Pension Plan, (b) become
obligated to contribute to any Multiemployer Plan, (c) incur any obligation to
provide post-retirement medical or insurance benefits with respect to employees
or former employees (other than benefits required by law) or (d) amend any Plan
in a manner that would materially increase its funding obligations.

 

5.24        Place of Business; Name.  Company will not transfer its chief
executive office or principal place of business, or move, relocate, close or
sell any business Premises.  Company will not permit any tangible Collateral or
any records relating to the Collateral to be located in any state or area in
which, in the event of such location, a financing statement covering such
Collateral would be required to be, but has not in fact been, filed in order to
perfect the Security Interest.  Company will not change its name or jurisdiction
of organization.

 

5.25        Constituent Documents; S Corporation Status.  Company will not amend
its Constituent Documents.  Company will not become an S Corporation.

 

5.26        Performance by Wells Fargo.  If Company fails to perform or observe
any of its obligations under this Agreement at any time, Wells Fargo may, but
need not, perform or observe them on behalf of Company and may, but need not,
take any other actions which Wells Fargo may reasonably deem necessary to cure
or correct this failure; and Company shall pay Wells Fargo upon demand the
amount of all costs and expenses (including reasonable attorneys’ fees and legal
expense) incurred by Wells Fargo in performing these obligations, together with
interest on these amounts at the Default Rate.

 

5.27        Wells Fargo Appointed as Company’s Attorney in Fact.  To facilitate
Wells Fargo’s performance or observance of Company’s obligations under this
Agreement, Company hereby irrevocably appoints Wells Fargo and Wells Fargo’s
agents, as Company’s attorney in fact (which appointment is coupled with an
interest) with the right (but not the duty) to create, prepare, complete,
execute, deliver, endorse or file on behalf of Company any instruments,
documents, assignments, security agreements, financing statements, applications
for insurance and any other agreements or any Record required to be obtained,
executed, delivered or endorsed by Company in accordance with the terms of this
Agreement.

 

6.             EVENTS OF DEFAULT AND REMEDIES

 

6.1          Events of Default.  An “Event of Default” means any of the
following:

 

(a)                                  Company fails to pay the amount of any
Indebtedness on the date that it becomes due and payable;

 

24

--------------------------------------------------------------------------------


 

(b)                                 Company fails to observe or perform any
covenant or agreement of Company set forth in this Agreement, or in any of the
Loan Documents, or in any other document or agreement described in or related to
this Agreement or to any Indebtedness, or any covenant in Section 5.2 becomes
inapplicable due to the lapse of time, and Company and Wells Fargo fail to come
to an agreement acceptable to Wells Fargo in Wells Fargo’s sole discretion to
amend the covenant to apply to future periods;

 

(c)                                  An Overadvance arises as the result of any
reduction in the Borrowing Base, or arises in any manner or on terms not
otherwise approved of in advance by Wells Fargo in a Record that it has
Authenticated;

 

(d)                                 An event of default or termination event
(however defined) occurs under any Rate Hedge Agreement, derivative, foreign
exchange, or similar transaction or arrangement entered into between Company and
Wells Fargo;

 

(e)                                  A Change of Control shall occur;

 

(f)                                    Company or any Guarantor becomes
insolvent or admits in a Record an inability to pay debts as they mature, or
Company or any Guarantor makes an assignment for the benefit of creditors; or
Company or any Guarantor applies for or consents to the appointment of any
receiver, trustee, or similar officer for the benefit of Company or any
Guarantor, or for any of its properties; or any receiver, trustee or similar
officer is appointed without the application or consent of Company; or any
judgment, writ, warrant of attachment or execution or similar process is issued
or levied against a substantial part of the property of Company or any
Guarantor;

 

(g)                                 Company or any Guarantor files a petition
under any chapter of the United States Bankruptcy Code or under the laws of any
other jurisdiction naming Company or any Guarantor as debtor; or any such
petition is instituted against Company or any Guarantor; or Company or any
Guarantor institutes (by petition, application, answer, consent or otherwise)
any bankruptcy, insolvency, reorganization, debt arrangement, dissolution,
liquidation or similar proceeding under the laws of any jurisdiction; or any
such proceeding is instituted (by petition, application or otherwise) against
Company or any Guarantor.

 

(h)                                 Any representation or warranty made by
Company in this Agreement or by any Guarantor in any Guaranty, or by Company (or
any of its Officers) or any Guarantor in any agreement, certificate, instrument
or financial statement or other statement delivered to Wells Fargo in connection
with this Agreement or pursuant to such Guaranty is untrue or misleading in any
material respect when delivered to Wells Fargo;

 

(i)                                     A final, non-appealable arbitration
award, judgment, or decree or order for the payment of money in an amount in
excess of $10,000 which is not insured or subject to indemnity, is entered
against Company which is not immediately stayed or appealed;

 

25

--------------------------------------------------------------------------------


 

(j)                                     Company is in default with respect to
any bond, debenture, note or other evidence of material indebtedness issued by
Company that is held by any third Person other than Wells Fargo, or under any
instrument under which any such evidence of indebtedness has been issued or by
which it is governed, or under any material lease or other contract, and the
applicable grace period, if any, has expired, regardless of whether such default
has been waived by the holder of such indebtedness;

 

(k)                                  Company liquidates, dissolves, terminates
or suspends its business operations or otherwise fails to operate its business
in the ordinary course, or merges with another Person; or sells or attempts to
sell all or substantially all of its assets;

 

(l)                                     Company fails to pay any indebtedness or
obligation owed to Wells Fargo which is unrelated to the Line of Credit or this
Agreement as it becomes due and payable;

 

(m)                               Any Guarantor (if any) repudiates or purports
to revoke the Guarantor’s Guaranty, or fails to perform any obligation under
such Guaranty, or any individual Guarantor dies or becomes incapacitated, or any
other Guarantor ceases to exist for any reason;

 

(n)                                 Company engages in any act prohibited by any
Subordination Agreement, or makes any payment on Subordinated Indebtedness (as
defined in the Subordination Agreement) that the Subordinated Creditor was not
contractually entitled to receive;

 

(o)                                 Any event or circumstance occurs that Wells
Fargo in good faith believes may impair the prospect of payment of all or part
of the Indebtedness, or Company’s ability to perform any of its material
obligations under any of the Loan Documents, or any other document or agreement
described in or related to this Agreement, or there occurs any material adverse
change in the business or financial condition of Company.

 

(p)                                 Any Director, Officer, Guarantor, or Owner
of at least 20% of the issued and outstanding common stock of Company is
indicted for a felony offence under state or federal law, or Company hires an
Officer or appoints a Director who has been convicted of any such felony
offense, or a Person becomes an Owner of at least 20% of the issued and
outstanding common stock of Company who has been convicted of any such felony
offense.

 

(q)                                 Any Reportable Event, which Wells Fargo in
good faith believes to constitute sufficient grounds for termination of any
Pension Plan or for the appointment of a trustee to administer any Pension Plan,
has occurred and is continuing 30 days after Company gives Wells Fargo a Record
notifying it of the Reportable Event; or a trustee is appointed by an
appropriate court to administer any Pension Plan; or the Pension Benefit
Guaranty Corporation institutes proceedings to terminate or appoint a trustee to
administer any Pension Plan; or Company or any ERISA

 

26

--------------------------------------------------------------------------------


 

Affiliate files for a distress termination of any Pension Plan under Title IV of
ERISA; or Company or any ERISA Affiliate fails to make any quarterly Pension
Plan contribution required under Section 412(m) of the IRC, which Wells Fargo in
good faith believes may, either by itself or in combination with other failures,
result in the imposition of a Lien on Company’s assets in favor of the Pension
Plan; or any withdrawal, partial withdrawal, reorganization or other event
occurs with respect to a Multiemployer Plan which could reasonably be expected
to result in a material liability by Company to the Multiemployer Plan under
Title IV of ERISA.

 

6.2          Rights and Remedies.  During any Default Period, Wells Fargo may in
its discretion exercise any or all of the following rights and remedies:

 

(a)                                  Wells Fargo may terminate the Line of
Credit and decline to make Advances including any unfunded Term Loan Advances,
if any, and terminate any services extended to Company under the Master
Agreement for Treasury Management Services;

 

(b)                                 Wells Fargo may declare the Indebtedness to
be immediately due and payable and accelerate payment of the Revolving Note and
the Term Note, and all Indebtedness shall immediately become due and payable,
without presentment, notice of dishonor, protest or further notice of any kind,
all of which Company hereby expressly waives;

 

(c)                                  Wells Fargo may, without notice to Company,
apply any money owing by Wells Fargo to Company to payment of the Indebtedness;

 

(d)                                 Wells Fargo may exercise and enforce any
rights and remedies available upon default to a secured party under the UCC,
including the right to take possession of Collateral (without posting a bond or
other form of security, which Company hereby waives), to proceed with or without
judicial process (without a prior hearing or notice of hearing, which Company
hereby waives) and to sell, lease or otherwise dispose of Collateral for cash or
on credit (with or without giving warranties as to condition, fitness,
merchantability or title to Collateral, and in the event of a credit
sale, Indebtedness shall be reduced only to the extent that payments are
actually received), and Company will upon Wells Fargo’s demand assemble the
Collateral and make it available to Wells Fargo at any place designated by Wells
Fargo which is reasonably convenient to both parties;

 

(e)                                  Wells Fargo may exercise and enforce its
rights and remedies under any of the Loan Documents and any other document or
agreement described in or related to this Agreement;

 

(f)                                    Company will pay Wells Fargo upon demand
in immediately available funds an amount equal to the Aggregate Face Amount plus
any anticipated costs and fees for deposit to the Special Account pursuant to
Section 1.11;

 

27

--------------------------------------------------------------------------------


 

(g)                                 Wells Fargo may for any reason apply for the
appointment of a receiver of the Collateral (to which appointment Company hereby
consents) without the necessity of posting a bond or other form of security
(which Company hereby waives); and

 

(h)                                 Wells Fargo may exercise any other rights
and remedies available to it by law or agreement.

 

6.3          Immediate Default and Acceleration.  Following the occurrence of an
Event of Default described in Section 6.1(f) or (g), the Line of Credit shall
immediately terminate and all of Company’s Indebtedness shall immediately become
due and payable without presentment, demand, protest or notice of any kind.

 

7.             MISCELLANEOUS

 

7.1          No Waiver; Cumulative Remedies.  No delay or any single or partial
exercise by Wells Fargo of any right, power or remedy under the Loan Documents,
or under any other document or agreement described in or related to this
Agreement, shall constitute a waiver of any other right, power or remedy under
the Loan Documents or granted by Company to Wells Fargo under other agreements
or documents that are unrelated to the Loan Documents.  No notice to or demand
on Company in any circumstance shall entitle Company to any additional notice or
demand in any other circumstances.  The remedies provided in the Loan Documents
or in any other document or agreement described in or related to this Agreement
are cumulative and not exclusive of any remedies provided by law.  Wells Fargo
may comply with applicable law in connection with a disposition of Collateral,
and such compliance will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.

 

7.2          Amendments; Consents and Waivers; Authentication.  No amendment or
modification of any Loan Documents, or any other document or agreement described
in or related to this Agreement, or consent to or waiver of any Event of
Default, or consent to or waiver of the application of any covenant or
representation set forth in any of the Loan Documents, or any other document or
agreement described in or related to this Agreement, or any release of Wells
Fargo’s Security Interest in any Collateral, shall be effective unless it has
been agreed to by Wells Fargo and memorialized in a Record that:
(a) specifically states that it is intended to amend or modify specific Loan
Documents, or any other document or agreement described in or related to this
Agreement, or waive any Event of Default or the application of any covenant or
representation of any terms of specific Loan Documents, or any other document or
agreement described in or related to this Agreement, or is intended to release
Wells Fargo’s Security Interest in specific Collateral; and (b) is Authenticated
by the signature of an authorized employee of both parties, or by an authorized
employee of Wells Fargo with respect to a consent or waiver.  The terms of an
amendment, consent or waiver memorialized in any Record shall be effective only
to the extent, and in the specific instance, and for the limited purpose to
which Wells Fargo has agreed.

 

7.3          Execution in Counterparts; Delivery of Counterparts.  This
Agreement and all other Loan Documents, or any other document or agreement
described in or related to this Agreement, and any amendment or modification to
them may be Authenticated by the parties in any number

 

28

--------------------------------------------------------------------------------


 

of counterparts, each of which, once authenticated and delivered in accordance
with the terms of this Section 7.3, will be deemed an original, and all such
counterparts, taken together, shall constitute one and the same instrument. 
Delivery by fax or by encrypted e-mail or e-mail file attachment of any
counterpart to any Loan Document Authenticated by an authorized signature will
be deemed the equivalent of the delivery of the original Authenticated
instrument.  Company shall send the original Authenticated counterpart to Wells
Fargo by first class U.S. mail or by overnight courier, but Company’s failure to
deliver a Record in this form shall not affect the validity, enforceability, and
binding effect of this Agreement or the other Loan Documents, or any other
document or agreement described in or related to this Agreement.

 

7.4          Notices, Requests, and Communications; Confidentiality.  Except as
otherwise expressly provided in this Agreement:

 

(a)                                  Delivery of Notices, Requests and
Communications.  Any notice, request, demand, or other communication by either
party that is required under the Loan Documents, or any other document or
agreement described in or related to this Agreement, to be in the form of a
Record (but excluding any Record containing information Company must report to
Wells Fargo under Section 5.1) may be delivered (i) in person, (ii) by first
class U.S. mail, (iii) by overnight courier of national reputation, or (iv) by
fax, or the Record may be sent as an Electronic Record and delivered (v) by an
encrypted e-mail, or (vi) through Wells Fargo’s Commercial Electronic Office®
(“CEO®”) portal or other secure electronic channel to which the parties have
agreed.

 

(b)                                 Addresses for Delivery.  Delivery of any
Record under this Section 7.4 shall be made to the appropriate address set forth
on the last page of this Agreement (which either party may modify by a Record
sent to the other party), or through Wells Fargo’s CEO portal or other secure
electronic channel to which the parties have agreed.

 

(c)                                  Date of Receipt.  Each Record sent pursuant
to the terms of this Section 7.4 will be deemed to have been received on (i) the
date of delivery if delivered in person, (ii) the date deposited in the mail if
sent by mail, (iii) the date delivered to the courier if sent by overnight
courier, (iv) the date of transmission if sent by fax, or (v) the date of
transmission, if sent as an Electronic Record by electronic mail or through
Wells Fargo’s CEO portal or similar secure electronic channel to which the
parties have agreed; except that any request for an Advance or any other notice,
request, demand or other communication from Company required under Section 1,
and any request for an accounting under Section 9-210 of the UCC, will not be
deemed to have been received until actual receipt by Wells Fargo on a Business
Day by an authorized employee of Wells Fargo.

 

(d)                                 Confidentiality of Unencrypted E-mail. 
Company acknowledges that if it sends an Electronic Record to Wells Fargo
without encryption by e-mail or as an e-mail file attachment, there is a risk
that the Electronic Record may be received by unauthorized Persons, and that by
so doing it will be deemed to have accepted this risk and the consequences of
any such unauthorized disclosure.

 

29

--------------------------------------------------------------------------------


 

7.5          Company Information Reporting; Confidentiality.  Except as
otherwise expressly provided in this Agreement:

 

(a)                                  Delivery of Company Information Records. 
Any information that Company is required to deliver under Section 5.1 in the
form of a Record may be delivered to Wells Fargo (i) in person, or by (ii) first
class U.S. mail, (iii) overnight courier of national reputation, or (iv) fax, or
the Record may be sent as an Electronic Record (v) by encrypted e-mail, or
(vi) through the file upload service of Wells Fargo’s CEO portal or other secure
electronic channel to which the parties have agreed.

 

(b)                                 Addresses for Delivery.  Delivery of any
Record to Wells Fargo under this Section 7.5 shall be made to the appropriate
address set forth on the last page of this Agreement (which Wells Fargo may
modify by a Record sent to Company), or through Wells Fargo’s CEO portal or
other secure electronic channel to which the parties have agreed.

 

(c)                                  Date of Receipt.  Each Record sent pursuant
to this Section will be deemed to have been received on (i) the date of delivery
to an authorized employee of Wells Fargo, if delivered in person, or by U.S.
mail, overnight courier, fax, or e-mail; or (ii) the date of transmission, if
sent as an Electronic Record through Wells Fargo’s CEO portal or similar secure
electronic channel to which the parties have agreed.

 

(d)                                 Authentication of Company Information
Records.  Company shall Authenticate any Record delivered (i) in person, or by
U.S. mail, overnight courier, or fax, by the signature of the Officer or
employee of Company who prepared the Record; (ii) as an Electronic Record sent
via encrypted e-mail, by the signature of the Officer or employee of Company who
prepared the Record by any file format signature that is acceptable to Wells
Fargo, or by a separate certification signed and sent by fax; or (iii) as an
Electronic Record via the file upload service of Wells Fargo’s CEO portal or
similar secure electronic channel to which the parties have agreed, through such
credentialing process as Wells Fargo and Company may agree to under the CEO
agreement.

 

(e)                                  Certification of Company Information
Records.  Any Record (including without limitation any Electronic Record)
Authenticated and delivered to Wells Fargo under this Section 7.5 will be deemed
to have been certified as materially true, correct, and complete by Company and
each Officer or employee of Company who prepared and Authenticated the Record on
behalf of Company, and may be legally relied upon by Wells Fargo without regard
to method of delivery or transmission.

 

(f)                                    Confidentiality of Company Information
Records Sent by Unencrypted E-mail.  Company acknowledges that if it sends an
Electronic Record to Wells Fargo without encryption by e-mail or as an e-mail
file attachment, there is a risk that the Electronic Record may be received by
unauthorized Persons, and that by so doing it will be deemed to have accepted
this risk and the consequences of any such unauthorized disclosure.  Company
acknowledges that it may deliver

 

30

--------------------------------------------------------------------------------


 

Electronic Records containing Company information to Wells Fargo by e-mail
pursuant to any encryption tool acceptable to Wells Fargo and Company, or
through Wells Fargo’s CEO portal file upload service without risk of
unauthorized disclosure.

 

7.6          Further Documents.  Company will from time to time execute,
deliver, endorse and authorize the filing of any instruments, documents,
conveyances, assignments, security agreements, financing statements, control
agreements and other agreements that Wells Fargo may reasonably request in order
to secure, protect, perfect or enforce the Security Interest or Wells Fargo’s
rights under the Loan Documents, or any other document or agreement described in
or related to this Agreement (but any failure to request or assure that Company
executes, delivers, endorses or authorizes the filing of any such item shall not
affect or impair the validity, sufficiency or enforceability of the Loan
Documents, or any other document or agreement described in or related to this
Agreement, and the Security Interest, regardless of whether any such item was or
was not executed, delivered or endorsed in a similar context or on a prior
occasion).

 

7.7          Costs and Expenses.  Company shall pay on demand all costs and
expenses, including without limitation reasonable attorneys’ fees, incurred by
Wells Fargo in connection with the Indebtedness, this Agreement, the Loan
Documents, or any other document or agreement described in or related to this
Agreement, and the transactions contemplated by this Agreement, including
without limitation all such costs, expenses and fees incurred in connection with
the negotiation, preparation, execution, delivery, amendment, administration,
performance, collection and enforcement of the Indebtedness and all such
documents and agreements and the creation, perfection, protection, satisfaction,
foreclosure or enforcement of the Security Interest.

 

7.8          Indemnity.  In addition to its obligation to pay Wells Fargo’s
expenses under the terms of this Agreement, Company shall indemnify, defend and
hold harmless Wells Fargo, its parent Wells Fargo & Company, and any of its
affiliates and successors, and all of their present and future Officers,
Directors, employees, attorneys and agents (each an “Indemnitee”) from and
against any of the following (collectively, “Indemnified Liabilities”):

 

(a)                                  Any and all transfer taxes, documentary
taxes, assessments or charges made by any governmental authority by reason of
the execution and delivery of the Loan Documents, or any other document or
agreement described in or related to this Agreement, or the making of the
Advances;

 

(b)                                 Any claims, loss or damage to which any
Indemnitee may be subjected if any representation or warranty contained in
Exhibit D proves to be incorrect in any respect or as a result of any violation
of the covenants contained in Section 5.11; and

 

(c)                                  Any and all other liabilities, losses,
damages, penalties, judgments, suits, claims, costs and expenses of any kind or
nature whatsoever (including without limitation the reasonable fees and
disbursements of counsel) in connection with this Agreement and any other
investigative, administrative or judicial proceedings, whether or not such
Indemnitee shall be designated a party to such proceedings,

 

31

--------------------------------------------------------------------------------


 

which may be imposed on, incurred by or asserted against any such Indemnitee, in
any manner related to or arising out of or in connection with the making of the
Advances and the Loan Documents, or any other document or agreement described in
or related to this Agreement, or the use or intended use of the proceeds of the
Advances, with the exception of any Indemnified Liability caused by the gross
negligence or willful misconduct of an Indemnitee.

 

If any investigative, judicial or administrative proceeding described in this
Section is brought against any Indemnitee, upon the Indemnitee’s request,
Company, or counsel designated by Company and satisfactory to the Indemnitee,
will resist and defend the action, suit or proceeding to the extent and in the
manner directed by the Indemnitee, at Company’s sole cost and expense.  Each
Indemnitee will use its best efforts to cooperate in the defense of any such
action, suit or proceeding.  If this agreement to indemnify is held to be
unenforceable because it violates any law or public policy, Company shall
nevertheless make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities to the extent permissible under applicable
law.  Company’s obligations under this Section shall survive the termination of
this Agreement and the discharge of Company’s other obligations under this
Agreement.

 

7.9          Retention of Company’s Records.  Wells Fargo shall have no
obligation to maintain Electronic Records or retain any documents, schedules,
invoices, agings, or other Records delivered to Wells Fargo by Company in
connection with the Loan Documents, or any other document or agreement described
in or related to this Agreement for more than 30 days after receipt by Wells
Fargo.  If there is a special need to retain specific Records, Company must
notify Wells Fargo of its need to retain or return such Records with
particularity, which notice must be delivered to Wells Fargo in accordance with
the terms of this Agreement at the time of the initial delivery of the Record to
Wells Fargo.

 

7.10        Release.  The Borrower hereby absolutely and unconditionally
releases and forever discharges the Lender, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, employees, attorneys and agents of any of the
foregoing, from any and all claims, demands or causes of action of any kind,
nature or description, whether arising in law or equity or upon contract or tort
or under any state or federal law or otherwise, which the Borrower has had, now
has or has made claim to have against any such person for or by reason of any
act, omission, matter, cause or thing whatsoever arising from the beginning of
time to and including the date of this Agreement, whether such claims, demands
and causes of action are matured or unmatured or known or unknown.

 

7.11        Binding Effect; Assignment; Complete Agreement.  The Loan Documents,
or any other document or agreement described in or related to this Agreement,
shall be binding upon and inure to the benefit of Company and Wells Fargo and
their respective successors and assigns, except that Company shall not have the
right to assign its rights under this Agreement or any interest in this
Agreement without Wells Fargo’s prior consent, which must be confirmed in a
Record Authenticated by Wells Fargo. To the extent permitted by law, Company
waives and will not assert against any assignee any claims, defenses or set-offs
which Company could assert against Wells Fargo. This Agreement shall also bind
all Persons who become a party to this Agreement as a borrower.  This Agreement,
together with the Loan Documents, or any other

 

32

--------------------------------------------------------------------------------


 

document or agreement described in or related to this Agreement, comprises the
complete and integrated agreement of the parties on the subject matter of this
Agreement and supersedes all prior agreements, whether oral or evidenced in a
Record.  To the extent that any provision of this Agreement contradicts other
provisions of the Loan Documents other than this Agreement, or any other
document or agreement described in or related to this Agreement, this Agreement
shall control.

 

7.12        Sharing of Information.  Wells Fargo may share any Confidential
Information that it may have regarding Company and its Affiliates with its
accountants, lawyers, and other advisors, and with each business unit and line
of business within Wells Fargo and each direct and indirect subsidiary of Wells
Fargo & Company.

 

7.13        Severability of Provisions.  Any provision of this Agreement which
is prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining terms of this
Agreement.

 

7.14        Headings.  Section and subsection headings in this Agreement are
included for convenience of reference only and shall not constitute a part of
this Agreement for any other purpose.

 

7.15        Definitional Terms and Rules of Interpretation.  All accounting
terms not otherwise defined in this Agreement shall have the meanings given them
in accordance with GAAP.  Unless the context clearly requires otherwise, the
word “or” has the inclusive meaning represented by the phrase “and/or”. 
Reference to any agreement (including without limitation the Loan Documents),
document or instrument means the agreement, document or instrument as amended or
supplemented, subject to any restrictions on amendment contained therein (and,
if applicable, in accordance with the terms of this Agreement and the other Loan
Documents).  Unless otherwise specified, any reference to a statute or
regulation means that statute or regulation as amended or supplemented from time
to time, and any corresponding provisions of successor statutes or regulations.

 

7.16        Governing Law; Jurisdiction, Venue; Waiver of Jury Trial.  The Loan
Documents (other than real estate related documents, if any) shall be governed
by and construed in accordance with the substantive laws (other than conflict
laws) of the State of Minnesota. The parties to this Agreement (a) consent to
the personal jurisdiction of the state and federal courts located in the State
of Minnesota in connection with any controversy related to this Agreement;
(b) waive any argument that venue in any such forum is not convenient; (c) agree
that any litigation initiated by Wells Fargo or Company in connection with this
Agreement or the other Loan Documents may be venued in either the state or
federal courts located in the City of Minneapolis, County of Hennepin, State of
Minnesota; and (d) agree that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

33

--------------------------------------------------------------------------------


 

COMPANY AND WELLS FARGO WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION AT LAW OR
IN EQUITY OR IN ANY OTHER PROCEEDING BASED ON OR PERTAIING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT.

 

 

NORTECH SYSTEMS

WELLS FARGO BANK,

INCORPORATED

NATIONAL ASSOCIATION

 

 

 

 

By:

 

 

By:

 

Its:

 

 

Its:

 

 

34

--------------------------------------------------------------------------------


 

COMPANY AND WELLS FARGO have executed this Agreement through their authorized
officers as of the date set forth above.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

NORTECH SYSTEMS INCORPORATED

 

 

By:

 

 

By:

 

 

James B. Fisher

 

 

Its Vice President

Its

 

 

 

 

 

 

 

 

 

Wells Fargo Bank, National Association

MAC- N9312-040
109 South 7th Street, 4th Floor

Minneapolis, MN 55402
Fax:  612.673.8589
Attention:  James B. Fisher
e-mail: james.b.fisher@wellsfargo.com

 

Nortech Systems Incorporated

1120 Wayzata Boulevard East

Suite 201

Wayzata, MN 55391
Fax:  952.449.0442
Attention:  Richard G. Wasielewski
e-mail:  rwasielewski@nortechsys.com



Federal Employer Identification No.  41-1592157

Organizational Identification No.  6V-534 (MN)

 

--------------------------------------------------------------------------------


 

Exhibit A to Credit and Security Agreement

 

DEFINITIONS

 

“Account Funds” is defined in Section 1.6(a).

 

“Accounts” shall have the meaning given it under the UCC.

 

“Advance” and “Advances” means an advance or advances under the Line of Credit
or the Term Loan.

 

“Affiliate” or “Affiliates” means Nortech Medical Services, Inc., a Minnesota
corporation, Myron Kunin and any other Person controlled by, controlling or
under common control with Company, including without limitation any Subsidiary
of Company.  For purposes of this definition, “control,” when used with respect
to any specified Person, means the power to direct the management and policies
of such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

 

“Aggregate Face Amount” means the aggregate amount that may then be drawn under
each outstanding Letter of Credit, assuming compliance with all conditions for
drawing.

 

“Agreement” means this Credit and Security Agreement.

 

“Authenticated” means (a) to have signed; or (b) to have executed or to have
otherwise adopted a symbol, or have encrypted or similarly processed a Record in
whole or in part, with the present intent of the authenticating Person to
identify the Person and adopt or accept a Record.

 

“Availability Reserve” means (a) $500,000, from and after the effective date of
this Agreement; and (b) $1,000,000, from and after the earlier of (i) date that
the Company receives its tax refund (anticipated receipt in June 2010), or
(ii) August 31, 2010.

 

“Book Net Worth” means the aggregate of the Owners’ equity in Company,
determined in accordance with GAAP.

 

“Borrowing Base” is defined in Section 1.2(a).

 

“Borrowing Base Reserve” means, as of any date of determination, an amount or a
percent of a specified category or item that Wells Fargo establishes in its sole
discretion from time to time to reduce availability under the Borrowing Base
(a) to reflect events, conditions, contingencies or risks which affect the
assets, business or prospects of Company, or the Collateral or its value, or the
enforceability, perfection or priority of Wells Fargo’s Security Interest in the
Collateral, as the term “Collateral” is defined in this Agreement, or (b) to
reflect Wells Fargo’s judgment that any collateral report or financial
information relating to Company and furnished to Wells Fargo may be incomplete,
inaccurate or misleading in any material respect.

 

“Business Day” means a day on which the Federal Reserve Bank of New York is open
for business.

 

“Capital Expenditures” means for a period, any expenditure of money during such
period for the lease, purchase or other acquisition of any capital asset, or for
the lease of any other asset whether payable currently or in the future.

 

A-1

--------------------------------------------------------------------------------


 

“CEO” is defined in Section 7.4(a).

 

“Change of Control” means the occurrence of any of the following events:

 

(a)           Any Person or “group” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934) is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that any such Person, entity or group will be deemed to have
“beneficial ownership” of all securities that such Person, entity or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of more than thirty-five
percent (35%) of the voting power of all classes of ownership of Company,
excluding Myron Kunin;

 

(b)           During any consecutive two-year period, individuals who at the
beginning of such period constituted the board of Directors of Company (together
with any new Directors whose election to such board of Directors, or whose
nomination for election by the Owners of Company, was approved by a vote of two
thirds of the Directors then still in office who were either Directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
board of Directors of Company then in office;

 

(c)           Michael Degen ceases to actively manage the Company’s day-to-day
business activities.

 

“Collateral” means all of Company’s Accounts, chattel paper and electronic
chattel paper, deposit accounts, documents, Equipment, General Intangibles,
goods, instruments, Inventory, Investment Property, letter-of-credit rights,
letters of credit, all sums on deposit in any Collection Account, and any items
in any Lockbox; together with (a) all substitutions and replacements for and
products of such property; (b) in the case of all goods, all accessions; (c) all
accessories, attachments, parts, Equipment and repairs now or subsequently
attached or affixed to or used in connection with any goods; (d) all warehouse
receipts, bills of lading and other documents of title that cover such goods now
or in the future; (e) all collateral subject to the Lien of any of the Security
Documents; (f) any money, or other assets of Company that come into the
possession, custody, or control of Wells Fargo now or in the future;
(g) Proceeds of any of the above Collateral; (h) books and records of Company,
including without limitation all mail or e-mail addressed to Company; and
(i) all of the above Collateral, whether now owned or existing or acquired now
or in the future or in which Company has rights now or in the future.

 

“Collection Account” means “Collection Account” as defined in the Master
Agreement for Treasury Management Services and related Lockbox and Collection
Account Service Description or Collection Account Service Description, whichever
is applicable.

 

“Compliance Certificate” is defined in Section 5.1(a) and is in the form of
Exhibit E.

 

“Commercial Letter of Credit Agreement” means an agreement governing the
issuance of documentary letters of credit entered into between Company as
applicant and Wells Fargo as issuer.

 

“Confidential Information” means all non-public, confidential or proprietary
information of Company that is disclosed to Wells Fargo prior to or during the
term of this Agreement by

 

A-2

--------------------------------------------------------------------------------


 

Company or any of its officers, employees, agents or representatives, and
includes, without limitation, any trade secrets, research and development test
results, marketing or business plans, strategies, forecasts, budgets,
projections, customer and supplier information, and any other analyses,
computations or studies prepared by or for Company.

 

“Constituent Documents” means with respect to any Person, as applicable, that
Person’s certificate of incorporation, articles of incorporation, by-laws,
certificate of formation, articles of organization, limited liability company
agreement, management agreement, operating agreement, shareholder agreement,
partnership agreement or similar document or agreement governing such Person’s
existence, organization or management or concerning disposition of ownership
interests of such Person or voting rights among such Person’s owners.

 

“Current Maturities of Long Term Debt” means, during a period beginning and
ending on designated dates, the amount of Company’s long-term debt and
capitalized leases which become due during that period.

 

“Daily Three Month LIBOR” means, for any day, the rate of interest equal to
LIBOR then in effect for delivery for a three (3) month period.  When interest
is determined in relation to Daily Three Month LIBOR, each change in the
interest rate shall become effective each Business Day that Wells Fargo
determines that Daily Three Month LIBOR has changed.

 

“Debt” means of a Person as of a given date, all items of indebtedness or
liability which in accordance with GAAP would be included in determining total
liabilities as shown on the liabilities side of a balance sheet for such Person
and shall also include the aggregate payments required to be made by such Person
at any time under any lease that is considered a capitalized lease under GAAP.

 

“Debt Service Coverage Ratio” means:

 

(a)           with respect to the fiscal year ending 2010 (i) the sum of
(A) Funds from Operations, (B) Interest Expense, and (C) cash proceeds from the
Company’s tax refund minus (D) Unfinanced Capital Expenditures, minus
(E) dividends or distributions divided by (ii) the sum of (A) Current Maturities
of Long Term Debt, (B) Interest Expense, and (C) payments of Indebtedness from
the proceeds of the Company’s tax refund; and

 

(b)           with respect to any fiscal year ending after 2010 (i) the sum of
(A) Funds from Operations, and (B) Interest Expense, minus (C) Unfinanced
Capital Expenditures, minus (D) dividends or distributions, divided by (ii) the
sum of (A) Current Maturities of Long Term Debt and (B) Interest Expense.

 

“Default Period” is defined in Section 1.8(c).

 

“Default Rate” is defined in Section 1.8(c).

 

“Dilution” means, as of any date of determination, a percentage, which is the
result of dividing (a) actual bad debt write-downs, discounts, advertising
allowances, credits, and any other items with respect to the Accounts determined
to be dilutive by Wells Fargo in its sole discretion during this period, by
(b) Company’s net sales during such period (excluding extraordinary items) plus
the amount of clause (a).

 

A-3

--------------------------------------------------------------------------------


 

“Director” means a director if Company is a corporation, or a governor or
manager if Company is a limited liability company.

 

“Earnings Before Taxes” means pretax earnings from operations, excluding
extraordinary gains, but including extraordinary losses.

 

“Electronic Record” means a Record that is created, generated, sent,
communicated, received, or stored by electronic means, but does not include any
Record that is sent, communicated, or received by fax.

 

“Eligible Accounts” means all unpaid Accounts of Company arising from the sale
or lease of goods or the performance of services, net of any credits, but
excluding any Accounts having any of the following characteristics:

 

(a)                                 That portion of Accounts unpaid 90 days or
more after the invoice date; except that with respect to accounts owing from
General Electric Company (and its affiliates) and Emerson Electric Co., that
portion of Accounts unpaid 120 days or more after the invoice date;

 

(b)                                 That portion of Accounts related to goods or
services with respect to which Company has received notice of a claim or
dispute, which are subject to a claim of offset or a contra account, or which
reflect a reasonable reserve for warranty claims or returns;

 

(c)                                  That portion of Accounts not yet earned by
the final delivery of goods or that portion of Accounts not yet earned by the
final rendition of services by Company to the account debtor, including with
respect to both goods and services, progress billings, and that portion of
Accounts for which an invoice has not been sent to the applicable account
debtor;

 

(d)                                 Accounts constituting (i) Proceeds of
copyrightable material unless such copyrightable material shall have been
registered with the United States Copyright Office, or (ii) Proceeds of
patentable inventions unless such patentable inventions have been registered
with the United States Patent and Trademark Office;

 

(e)                                  Accounts owed by any unit of government,
whether foreign or domestic (except that there shall be included in Eligible
Accounts that portion of Accounts owed by such units of government for which
Company has provided evidence satisfactory to Wells Fargo that (i) Wells Fargo’s
Security Interest constitutes a perfected first priority Lien in such Accounts,
and (ii) such Accounts may be enforced by Wells Fargo directly against such unit
of government under all applicable laws);

 

(f)                                   Accounts denominated in any currency other
than United States Dollars;

 

(g)                                  Accounts owed by an account debtor located
outside the United States which are not (i) backed by a bank letter of credit
naming Wells Fargo as beneficiary or assigned to Wells Fargo, in Wells Fargo’s
possession or control, and with respect to which a control agreement concerning
the letter-of-credit rights is in effect, and acceptable to Wells Fargo in all
respects, in its sole discretion, or (ii) covered by a

 

A-4

--------------------------------------------------------------------------------


 

foreign receivables insurance policy acceptable to Wells Fargo in its sole
discretion;

 

(h)                                 Accounts owed by an account debtor who is
insolvent or is the subject of bankruptcy proceedings or who has gone out of
business;

 

(i)                                     Accounts owed by an Owner, Subsidiary,
Affiliate, Officer or employee of Company;

 

(j)                                    Accounts not subject to the Security
Interest or which are subject to any Lien in favor of any Person other than
Wells Fargo;

 

(k)                                 That portion of Accounts that has been
restructured, extended, amended or modified;

 

(l)                                     That portion of Accounts that
constitutes advertising, finance charges, service charges or sales or excise
taxes;

 

(m)                             Accounts owed by an account debtor and its
affiliates, regardless of whether otherwise eligible, to the extent that the
aggregate balance of such Accounts exceeds 15% of the aggregate amount of all
Accounts; except that with respect to General Electric Company (and its
affiliates) and Emerson Electric Co., to the extent that the aggregate balance
of such Accounts exceeds 25% of the aggregate amount of all Accounts;

 

(n)                                 Accounts owed by an account debtor and its
affiliate, regardless of whether otherwise eligible, if 10% or more of the total
amount of Accounts due from such debtor is ineligible under clauses (a), (b), or
(k) above; except that with respect to General Electric Company (and its
affiliates), Emerson Electric Co., and Semitool, Inc. (together with Applied
Materials, Inc.) if 25% or more of the total amount of Accounts due from such
debtor is ineligible under clauses (a), (b), or (k) above;

 

(o)                                 Accounts owing by Rockwell Collins, Inc.;

 

(p)                                 Unless otherwise agreed by Wells Fargo,
Accounts arising under the Company’s Trivirix operating division or otherwise
owing from account debtors acquired via the Company’s purchase of the assets of
Trivirix Minneapolis, Inc. and Trivirix International, Inc.; and

 

(q)                                 Accounts, or portions of Accounts, otherwise
deemed ineligible by Wells Fargo in its sole discretion.

 

“Eligible Finished Goods Inventory” means Eligible Inventory classified as
finished goods.

 

“Eligible Inventory” means all Inventory of Company, valued at the lower of cost
or market in accordance with GAAP; but excluding Inventory having any of the
following characteristics:

 

(a)                                 Inventory that is: in-transit; located at
any warehouse, job site or other premises not approved by Wells Fargo in an
Authenticated Record delivered to Company; not subject to a perfected first
priority Lien in Wells Fargo’s favor; covered by

 

A-5

--------------------------------------------------------------------------------


 

any negotiable or non-negotiable warehouse receipt, bill of lading or other
document of title; on consignment from any consignor; or on consignment to any
consignee or subject to any bailment unless the consignee or bailee has executed
an agreement with Wells Fargo;

 

(b)                                 Supplies, packaging, maintenance parts or
sample Inventory, or customer supplied parts or Inventory;

 

(c)                                  Work-in-process Inventory;

 

(d)                                 Inventory that is damaged, defective,
obsolete, slow moving or not currently saleable in the normal course of
Company’s operations, or the amount of such Inventory that has been reduced by
shrinkage;

 

(e)                                  Inventory that Company has returned, has
attempted to return, is in the process of returning or intends to return to the
vendor of the Inventory;

 

(f)                                   Inventory that is perishable or live;

 

(g)                                  Inventory manufactured by Company pursuant
to a license unless the applicable licensor has agreed in a Record that has been
Authenticated by licensor to permit Wells Fargo to exercise its rights and
remedies against such Inventory;

 

(h)                                 Inventory that is subject to a Lien in favor
of any Person other than Wells Fargo;

 

(i)                                     Inventory stored at locations holding
less than $500,000 of the aggregate value of Company’s Inventory;

 

(j)                                    Inventory classified by the Company as
Burden and/or Outside Services;

 

(k)                                 Unless otherwise agreed by Wells Fargo in
writing, Inventory related to the Company’s Trivirix operating division or
otherwise relating to or acquired acquired via the Company’s purchase of the
assets of Trivirix Minneapolis, Inc. and Trivirix International, Inc.; and

 

(l)                                     Inventory otherwise deemed ineligible by
Wells Fargo in its sole discretion.

 

“Eligible Raw Materials Inventory” means Eligible Inventory classified as Raw
Materials.

 

“Environmental Law” means any federal, state, local or other governmental
statute, regulation, law or ordinance dealing with the protection of human
health and the environment.

 

“Equipment” shall have the meaning given it under the Uniform Commercial Code in
effect in the state whose laws govern this Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of a group which includes Company and which is treated as a single
employer under Section 414 of the IRC.

 

A-6

--------------------------------------------------------------------------------


 

“Event of Default” is defined in Section 6.1.

 

“Floating Rate” is defined in Section 1.8(a).

 

“Floating Rate Advance” is defined in Section 1.3(a).

 

“Funds from Operations” means for a given period, the sum of (a) Net Income,
(b) depreciation and amortization, (c) any increase (or decrease) in deferred
income taxes, (d) any increase (or decrease) in lifo reserves, and (e) other
non-cash items, each as determined for such period in accordance with GAAP.

 

“GAAP” means generally accepted accounting principles, applied on a basis
consistent with the accounting practices applied in the financial statements
described on Exhibit D.

 

“General Intangibles” shall have the meaning given it under the UCC.

 

“Guarantor” means any Person now or in the future guaranteeing any Indebtedness
through the issuance of a Guaranty.

 

“Guaranty” means an unconditional continuing guaranty executed by a Guarantor in
favor of Wells Fargo (if more than one, the “Guaranties”).

 

“Hazardous Substances” means pollutants, contaminants, hazardous substances,
hazardous wastes, or petroleum, and all other chemicals, wastes, substances and
materials listed in, regulated by or identified in any Environmental Law.

 

“Indebtedness” is used in its most comprehensive sense and means any debts,
obligations and liabilities of Company to Wells Fargo, whether incurred in the
past, present or future, whether voluntary or involuntary, and however arising,
and whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, and including without limitation all obligations
arising under any Rate Hedge Agreement, derivative, foreign exchange, deposit,
treasury management or similar transaction or arrangement however described or
defined that Company may enter into at any time with Wells Fargo, whether or not
Company may be liable individually or jointly with others, or whether recovery
upon such Indebtedness may subsequently become unenforceable.

 

“Indemnified Liabilities” is defined in Section 7.8.

 

“Indemnitee” is defined in Section 7.8.

 

“Infringement” or “Infringing” when used with respect to Intellectual Property
Rights means any infringement or other violation of Intellectual Property
Rights.

 

“Intellectual Property Rights” means all actual or prospective rights arising in
connection with any intellectual property or other proprietary rights, including
without limitation all rights arising in connection with copyrights, patents,
service marks, trade dress, trade secrets, trademarks, trade names or mask
works.

 

“Interest Expense” means for a fiscal year-to-date period, Company’s total gross
interest expense during such period (excluding interest income), and shall in
any event include (a) interest expensed (whether or not paid) on all Debt,
(b) the amortization of debt discounts,

 

A-7

--------------------------------------------------------------------------------


 

(c) the amortization of all fees payable in connection with the incurrence of
Debt to the extent included in interest expense, and (d) the portion of any
capitalized lease obligation allocable to interest expense.

 

“Interest Payment Date” is defined in Section 1.10(a).

 

“Inventory” shall have the meaning given it under the UCC.

 

“Investment Property” shall have the meaning given it under the UCC.

 

“L/C Amount” means the sum of (a) the Aggregate Face Amount of any outstanding
Letters of Credit, plus (b) the amount of each Obligation of Reimbursement that
either remains unreimbursed or has not been paid through an Advance on the Line
of Credit.

 

“L/C Application” means an application for the issuance of standby or
documentary Letters of Credit pursuant to the terms of a Standby Letter of
Credit Agreement or Commercial Letter of Credit Agreement, in form acceptable to
Wells Fargo.

 

“Letter of Credit” and “Letters of Credit” are each defined in Section 1.12(a).

 

“LIBOR” means the rate per annum (rounded upward, if necessary, to the nearest
whole 1/8th of one percent (1%)) determined pursuant to the following formula:

 

LIBOR =

Base LIBOR

 

 

100% - LIBOR Reserve Percentage

 

 

(a)                                 “Base LIBOR” means the rate per annum for
United States dollar deposits quoted by Wells Fargo for the purpose of
calculating the effective Floating Rate for loans that reference Daily Three
Month LIBOR as the Inter-Bank Market Offered Rate in effect from time to time
for three (3) month delivery of funds in amounts approximately equal to the
principal amount of such loans.  Company understands and agrees that Wells Fargo
may base its quotation of the Inter-Bank Market Offered Rate upon such offers or
other market indicators of the Inter-Bank Market as Wells Fargo in its
discretion deems appropriate, including but not limited to the rate offered for
U.S. dollar deposits on the London Inter-Bank Market.

 

(b)                                 “LIBOR Reserve Percentage” means the reserve
percentage prescribed by the Board of Governors of the Federal Reserve System
(or any successor) for “Eurocurrency Liabilities” (as defined in Regulation D of
the Federal Reserve Board, as amended), adjusted by Wells Fargo for expected
changes in such reserve percentage during the applicable term of the Revolving
Note and Term Note.

 

“Licensed Intellectual Property” is defined in Exhibit D.

 

“Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including without limitation the interest of each lessor under any
capitalized lease and the interest of any bondsman under any payment or
performance bond, in, of or on any assets or properties of a Person, whether now
owned or subsequently acquired and whether arising by agreement or operation of
law.

 

A-8

--------------------------------------------------------------------------------


 

“Line of Credit” is defined in the Recitals.

 

“Loan Documents” means this Agreement, the Revolving Note, the Term Note, the
Master Agreement for Treasury Management Services, each Standby Letter of Credit
Agreement, each Commercial Letter of Credit Agreement, any L/C Applications, and
the Security Documents, together with every other agreement, note, document,
contract or instrument to which Company now or in the future may be a party and
which may be required by Wells Fargo in connection with, or as a condition to,
the execution of this Agreement.  Any documents or other agreements entered into
between Company and Wells Fargo that relate to any Rate Hedge Agreement,
derivative, foreign exchange, or similar product or transaction, or which are
entered into with an operating division of Wells Fargo other than Wells Fargo
Business Credit, shall not be included in this definition.

 

“Loan Manager” means the treasury management service defined in the Master
Agreement for Treasury Management Services and related Loan Manager Service
Description.

 

“Lockbox” means “Lockbox” as defined in the Master Agreement for Treasury
Management Services and related Lockbox and Collection Account Service
Description.

 

“Master Agreement for Treasury Management Services” means the Master Agreement
for Treasury Management Services, the related Acceptance of Services, and the
Service Description governing each treasury management service used by Company.

 

“Material Adverse Effect” means any of the following:

 

(a)                                 A material adverse effect on the business,
operations, results of operations, prospects, assets, liabilities or financial
condition of Company;

 

(b)                                 A material adverse effect on the ability of
Company to perform its obligations under the Loan Documents, or any other
document or agreement related to this Agreement;

 

(c)                                  A material adverse effect on the ability of
Wells Fargo to enforce the Indebtedness or to realize the intended benefits of
the Security Documents, including without limitation a material adverse effect
on the validity or enforceability of any Loan Document or of any rights against
any Guarantor, or on the status, existence, perfection, priority (subject to
Permitted Liens) or enforceability of any Lien securing payment or performance
of the Indebtedness; or

 

(d)                                 Any claim against Company or threat of
litigation which if determined adversely to Company would cause Company to be
liable to pay an amount exceeding $500,000 or would result in the occurrence of
an event described in clauses (a), (b) and (c) above.

 

“Maturity Date” means (a) with respect to the Line of Credit, May 31, 2013, and
(b) with respect to the Term Loan, May 31, 2012.

 

“Maximum Line Amount” is defined in Section 1.1(a).

 

“Minimum Interest Charge” is defined in Section 1.8(b).

 

A-9

--------------------------------------------------------------------------------


 

“Mortgages” means collectively (i) that certain Mortgage, Security Agreement,
Fixture Financing Statement and Assignment of Leases and Rents dated January 31,
2002 granting the Lender a first priority mortgage lien and assignment of leases
and rents in the Borrower’s facilities located in Bemidji, Fairmont and
Merrifield, Minnesota; (ii) that certain Mortgage, Security Agreement, Fixture
Financing Statement and Assignment of Leases and Rents dated June 28, 2006
granting the Lender a first priority mortgage lien and assignment of leases and
rents in the Borrower’s facilities located in Blue Earth, Minnesota; and
(iii) that certain combination Mortgage, Security Agreement, Fixture Financing
Statement and Assignment of Leases and Rents dated February 2, 2007, granting
the Lender a first priority mortgage lien and assignment of leases and rents in
the Borrower’s facilities located in Eau Claire County, Wisconsin; each of the
foregoing as executed by the Borrower, as mortgagor, in favor of the Lender, as
mortgagee, and as each may be amended from time to time.

 

“Multiemployer Plan” means a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) to which Company or any ERISA Affiliate contributes
or is obligated to contribute.

 

“Net Income” means fiscal year-to-date after tax income from continuing
operations, including extraordinary losses and extraordinary gains, all as
determined in accordance with GAAP.

 

“Net Loss” means fiscal year-to-date after-tax net loss from continuing
operations including extraordinary losses and extraordinary gains, as determined
in accordance with GAAP.

 

“Obligation of Reimbursement” is defined in Section 1.12(b).

 

“OFAC” is defined in Section 5.11(b).

 

“Officer” means with respect to Company, an officer if Company is a corporation,
a manager if Company is a limited liability company, or a partner if Company is
a partnership.

 

“Operating Account” is defined in Section 1.3(a), and maintained in accordance
with the terms of Wells Fargo’s Commercial Account Agreement in effect for
demand deposit accounts.

 

“Overadvance” means the amount, if any, by which the unpaid principal amount of
the Revolving Note, plus the L/C Amount, is in excess of the then-existing
Borrowing Base.

 

“Owned Intellectual Property” is defined in Exhibit D.

 

“Owner” means with respect to Company, each Person having legal or beneficial
title to an ownership interest in Company or a right to acquire such an
interest.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
maintained for employees of Company or any ERISA Affiliate and covered by Title
IV of ERISA.

 

“Permitted Lien” and “Permitted Liens” are defined in Section 5.3(a).

 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision of a
governmental entity.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees of Company or any ERISA Affiliate.

 

A-10

--------------------------------------------------------------------------------


 

“Premises” is defined in Section 2.4(a).

 

“Proceeds” shall have the meaning given it under the UCC.

 

“Rate Hedge” means any interest rate swap or interest rate collar agreement
applicable to borrowings advanced by Wells Fargo under this Agreement.

 

“Rate Hedge Agreement” is an agreement entered into between Wells Fargo (or any
of its affiliates) and Company for purposes of providing Company with a Rate
Hedge.

 

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form,
and includes all information that is required to be reported by Company to Wells
Fargo pursuant to Section 5.1.

 

“Reimbursement Agreement” means that certain Letter of Credit and Reimbursement
Agreement dated as of June 28, 2006 by and between Company and Wells Fargo, as
the same may be amended and/or restated from time to time.

 

“Reportable Event” means a reportable event (as defined in Section 4043 of
ERISA), other than an event for which the 30-day notice requirement under ERISA
has been waived in regulations issued by the Pension Benefit Guaranty
Corporation.

 

“Revolving Note” is defined in Section 1.1(a).

 

“Security Documents” means this Agreement, and any other document delivered to
Wells Fargo from time to time to secure the Indebtedness.

 

“Security Interest” is defined in Section 2.1.

 

“Special Account” means a specified cash collateral account maintained with
Wells Fargo or another financial institution acceptable to Wells Fargo in
connection with each undrawn Letter of Credit issued by Wells Fargo, as more
fully described in Section 1.12.

 

“Standby Letter of Credit Agreement” means an agreement governing the issuance
of standby letters of credit by Wells Fargo entered into between Company as
applicant and Wells Fargo as issuer.

 

“Subsidiary” means any Person of which more than 50% of the outstanding
ownership interests having general voting power under ordinary circumstances to
elect a majority of the board of directors or the equivalent of such Person,
irrespective of whether or not at the time ownership interests of any other
class or classes shall have or might have voting power by reason of the
happening of any contingency, is at the time directly or indirectly owned by
Company, by Company and one or more other Subsidiaries, or by one or more other
Subsidiaries.

 

“Termination Date” is defined in Section 1.1(c).

 

“Term Loan” is defined in the Recitals.

 

“Term Note” is defined in Section 1.7(b).

 

A-11

--------------------------------------------------------------------------------


 

“UCC” means the Uniform Commercial Code in effect in the state designated in
this Agreement as the state whose laws shall govern this Agreement, or in any
other state whose laws are held to govern this Agreement or any portion of this
Agreement.

 

“Unfinanced Capital Expenditures” means for a period, any expenditure of money
during such period for the purchase or construction of assets, or for
improvements or additions to such assets, which are not financed with borrowed
funds and are capitalized on Company’s balance sheet.

 

“Unused Amount” is defined in Section 1.9(b).

 

“Wells Fargo” means Wells Fargo Bank, National Association in its broadest and
most comprehensive sense as a legal entity, and is not limited in its meaning to
the Wells Fargo Business Credit operating division, or to any other operating
division of Wells Fargo.

 

A-12

--------------------------------------------------------------------------------


 

Exhibit B to Credit and Security Agreement

 

PREMISES

 

The Premises referred to in the Credit and Security Agreement have the following
street addresses and/or are legally described as follows:

 

1)                                      WAYZATA:  1120 Wayzata Blvd, Suite 200 &
201, Wayzata, MN  55391

 

2)                                      AUGUSTA:  A parcel of land located in
Eau Claire County, State of Wisconsin, described as follows: Lot 1 of Eau Claire
County certified survey map number 1358 filed March 14, 1997, in volume 7 of
Certified Survey Maps, pages 137-139 in the office of the Register of Deeds for
Eau Claire County Wisconsin.

 

750 Industrial Drive, Augusta, WI 54722

 

3)                                      BAXTER:     Lot 6, Block 1, Baxter
Industrial Park. Property ID 032050010060009

Lot 5, Block 1, Baxter Industrial Park.  Property ID 032050010050009

 

1750 Goedderz Road, Baxter, MN 56425

1800 Goedderz Road, Baxter, MN 56425

 

4)                                      BEMIDJI:  That part of Government Lot 2,
also with that part of the Northwest Quarter of the Southeast Quarter,
Section 36, Township 147, Range 34, described as follows:

 

Commencing at a cast iron monument known as B-12 on the Northerly right-of-way
line of Trunk Highway No. 2, said monument being the most Northerly point of the
plat of Minnesota Department of Transportation right-of-way Plat No. 04-5,
according to the recorded plat thereof, assuming said Northerly right-of-way
line bears North 68 degrees 32 minutes 14 seconds West along said Northerly
right-of-way line 1023.92 feet to the point of beginning; thence continuing
North 68 degrees 32 minutes 14 seconds West along said Northerly right-of-way
line1167.81 feet; thence North 74 degrees 29 minutes 01 seconds East 701.36
feet; thence South 68 degrees 32 minutes 14 seconds East, parallel to said
Northerly right-of-way line 462.30 feet to a point on a 100.00 feet radius
curve, the center of circle of said curve bears South 54 degrees 10 minutes 06
seconds East from said point, said point also being on the right-of-way line of
a road; thence Southeasterly along said curve and said right-of-way line 194.28
feet; central angle 111 degrees 18 minutes 46 seconds; thence South 14 degrees
21 minutes 08 seconds West along the prolongation of a radial line of said curve
300.00 feet to the point of beginning.

 

Beltrami County, Minnesota  -  Abstract Property

 

4050 Norris Court NW, Bemidji, MN 56601

 

B-1

--------------------------------------------------------------------------------


 

5)                                      FAIRMONT:

 

Parcel A:  Sold

 

Parcel B:  Lot Two (2), Block One (1), of the First Northeast Addition to the
City of Fairmont, according to the plat thereof on file and of record in the
Office of the Register of Deeds in and for Martin County, Minnesota, and that
portion of Lot Three (3), Block One (1), First Northeast Addition aforesaid
described as follows: Commencing at the Southwest corner of the aforementioned
Lot Three (3) in Block One (1) of the First Northeast Addition to the City of
Fairmont, Minnesota, thence East along the South line of said Lot Three (3) for
a distance of 163.35 feet, thence deflecting 90 degrees 21 minutes left for a
distance of 30.00 feet, thence deflecting 89 degrees 39 minutes left for a
distance of 163.35 feet to a point on the West line of said Lot Three (3),
thence South along said West line of Lot Three (3) for a distance of 30.00 feet
to the point of beginning.

 

Parcel C:  Lots Four (4) and Five (5), Block Two (2), First Northeast Addition
to the City of Fairmont, as per map or plat thereof on file and of record in the
Office of the County Recorder in and for Martin County, Minnesota.

 

Abstract Property

 

1007 East 10th Street, Fairmont, MN 55603

1030 Fairview Avenue, Fairmont, MN 55603

 

6)                                      MERRIFIELD:  That part of Govt. Lot 6,
Sec. 36, Twp. 135, Rge. 28, described as follows:  Beginning at the Northeast
corner of said Govt. Lot 6; thence South 00 degrees 59 minutes 20 seconds West,
assumed bearing, 579.89 feet along the East line  of said Govt. Lot 6; thence
North 82 degrees 38 minutes 21 seconds West 114.59 feet; thence South 81 degrees
39 minutes 36 seconds West 374.51 feet to the Easterly line of a 66 foot
easement; thence North 70 degrees 11 minutes 23 seconds West 19.60 feet along
said Easterly line of the 66 foot road easement; thence Northeasterly 44.66 feet
along a tangential curve, concave to the Northeast, central angle 64 degrees 10
minutes 00 seconds and radius 39.88 feet continuing along said Easterly line of
the 66 foot road easement; thence North 06 degrees 01 minutes 23 seconds West,
along tangential of the last described curve, 24.02 feet continuing along said
Easterly line of the 66 foot road easement; thence North 00 degrees 59 minutes
20 seconds East 565 feet, more or less, to the North line of said Govt. Lot 6;
thence Easterly 600 feet, more or less, along the North line of said Govt. Lot 6
to the point of beginning.  AND that part of Govt. Lot 6, Sect. 36, Twp. 135,
Rge. 28, described as follows:  Commencing at the Northeast corner of said Govt.
Lot 6; thence South 00 degrees 59 minutes 20 seconds West, assumed bearing,
579.89 feet along the East line of said Govt. Lot 6; thence North 82 degrees 38
minutes 21 seconds West 114.59 feet; thence South 81 degrees 39 minutes 36
seconds West 374.51 feet to the Easterly line of a 66 foot road easement; thence
Northwesterly 44.66 feet along a tangential curve concave to the Northeast,
central angle 64 degrees 10 minutes 00 seconds, radius 39.88 feet, continuing
along said Easterly line of the 66 foot wide road easement; thence North 6
degrees 01 minutes 23 seconds West, along the tangent to the last described
curve, 24.02 feet continuing along said Easterly line of the 66 foot road
easement; thence

 

B-2

--------------------------------------------------------------------------------


 

South 83 degrees 58 minutes 37 seconds West 66.00 feet along the North line of
said 66 foot road easement; thence North 00 degrees 59 minutes 20 seconds East
33.25 feet to the point of beginning of the tract to be described; thence South
83 degrees 58 minutes 37 seconds West 725 feet, more or less, to the West line
of said Govt. Lot 6; thence Northerly 591 feet, more or less, along said West
line of Govt. Lot 6 to the Northwest corner of said Govt. Lot 6; thence Easterly
716 feet, more or less, along the North line of said Govt. Lot 6 to the line
bearing North 00 degrees 59 minutes 20 seconds East from the point of beginning;
thence South 00 degrees 59 minutes 20 seconds West 523 feet, more or less, to
the point of beginning.

 

Crow Wing Count, Minnesota

Abstract Property

 

12136 Crystal Lake Road, Merrifield, MN 55465

 

7)                                                      BLUE EARTH, MINNESOTA: 
Commencing at the Southwest corner of the Southwest Quarter of Section 7 in
Township 102 North, Range 27, West of the 5th Principal Meridian in the County
of Faribault and State of Minnesota; thence North along the West line of the
Southwest Quarter of said Section 7, a distance of 680 feet; thence East
parallel with the South line of the Southwest Quarter of said Section 7, a
distance of 765 feet; thence South parallel with the West line of the Southwest
Quarter of said Section 7, a distance of 680 feet; thence West along the South
line of the Southwest Quarter of said Section 7, a distance of 765 feet to the
point of beginning;

 

Except a tract of land in the Southwest Quarter of Section 7, Township 102
North, Range 27 West in the City of Blue Earth, Faribault County, Minnesota,
described as follows:  Commencing at the Southwest corner of said Section 7;
thence North 89 degrees 04 minutes 19 seconds East, (assumed bearing) along the
south line of the Southwest Quarter of said Section 7, a distance of 765.00
feet; thence North 00 degrees 00 minutes 00 seconds East, parallel with the West
line of the Southwest Quarter of said Section 7, a distance of 78.10 feet to the
northerly right-of-way line of County State Aid Highway No. 16 and the point of
beginning; thence continuing North 00 degrees 00 minutes 00 seconds East, a
distance of 60.00 feet; thence South 89 degrees 04 minutes 19 seconds West, a
distance of 20.00 feet; thence South 00 degrees 00 minutes 00 seconds West, a
distance of 59.71 feet to said north highway right-of-way line; thence North 89
degrees 54 minutes 45 seconds East, along said highway right-of-way line, a
distance of 20.00 feet to the point of beginning.

 

Together with an easement over that part of the West Half of the Southwest
Quarter of said Section 7, excepting the tract described above, that lies
between a line running parallel to but 10 feet North of the North right of way
line of U.S. Trunk Highway No. 16 and the North right of way line of said Trunk
Highway No. 16 as now located.

 

Faribault County, Minnesota.

 

1930 West First Street, Blue Earth, MN 56013

 

B-3

--------------------------------------------------------------------------------


 

8)             MILACA, MINNESOTA.  Sect 25 TWP-038-Range 27 city of Milaca TR in
NE of NE, Beg. at NE Corner of Lt 2 Blk 1 Mip, S 450 ft. E 335 ft, NW’L 2.5
Acres.

 

PID:  21-025-0201

 

925 6th Avenue N.E., Milaca, MN 56353

 

In the event of any conflict between the address and the legal description, the
legal description shall control.

 

B-4

--------------------------------------------------------------------------------


 

Exhibit C to Credit and Security Agreement

 

CONDITIONS PRECEDENT

 

Wells Fargo’s obligation to make an initial Advance shall be subject to the
condition that Wells Fargo shall have received the following, executed and in
form and content satisfactory to Wells Fargo.  The following descriptions are
limited descriptions for reference purposes only and should not be construed as
limiting in any way the subject matter that Wells Fargo requires each document
to address.

 

A.            Loan Documents to be Executed by Company:

 

1.             The Credit and Security Agreement.

 

2.             The Master Agreement for Treasury Management Services, the
Acceptance of Services, and the related Service Description for each deposit or
treasury management related product or service that Company will subscribe to,
including without limitation the Loan Manager Service Description and the
Lockbox and Collection Account Service Description.

 

3.             A Standby Letter of Credit Agreement and the Commercial Letter of
Credit Agreement, and a separate L/C Application for each Letter of Credit that
Company has requested that Wells Fargo issue.

 

4.             The Second Amendment to Letter of Credit and Reimbursement
Agreement by and between the Company and Wells Fargo.

 

B.            Loan Documents to be Executed by Third Parties:

 

1.             Reaffirmation of the Support Agreements of Michael Degen and
Richard Wasielewski, pursuant to which that Person makes certain personal
representations and warranties relating to Company’s Collateral in favor of
Wells Fargo.

 

2.             A Landlord’s Disclaimer and Consent to each lease entered into by
Company and that Landlord with respect to the Premises, pursuant to which the
Landlord waives its Lien in any goods or other Inventory of Company located on
the Premises.

 

3.             Certificates Insurance required under this Agreement, with all
hazard insurance containing a lender’s interest endorsement in Wells Fargo’s
favor and with all liability insurance naming Wells Fargo as additional insured.

 

C.            Documents Related to the Premises

 

1.             Any leases pursuant to which Company is leasing the Premises from
a lessor.

 

2.             Any mortgages or deeds of trust pursuant to which Company or the
landlord to Company has encumbered the Premises.

 

3.             Every bailment or consignment pursuant to which any property of
Company is in the possession of a third Person such as a consignee or
subcontractor, together with, in the

 

C-1

--------------------------------------------------------------------------------


 

case of any goods held by such Person for resale, UCC financing statements
sufficient to protect Company’s and Wells Fargo’s interests in such goods.

 

D.            Federal Tax, State Tax, Judgment, UCC and Intellectual Property
Lien Searches

 

1.             Current searches of Company in appropriate filing offices showing
that (i) no Liens have been filed and remain in effect against Company and
Collateral except Permitted Liens or Liens held by Persons who have agreed in an
Authenticated Record that upon receipt of proceeds of the initial Advances, they
will satisfy, release or terminate such Liens in a manner satisfactory to Wells
Fargo, and (ii) Wells Fargo has filed all UCC financing statements necessary to
perfect the Security Interest, to the extent the Security Interest is capable of
being perfected by filing.

 

2.             Current searches of Third Persons in appropriate filing offices
with respect to any of the Collateral that is in the possession of a Person
other than Company that is held for resale, showing that (i) UCC financing
statements sufficient to protect Company’s and Wells Fargo’s interests in such
Collateral have been filed, and (ii) no other secured party has filed a
financing statement against such Person and covering property similar to
Company’s, other than Company, or if there exists any such secured party,
evidence that each such party has received notice from Company and Wells Fargo
sufficient to protect Company’s and Wells Fargo’s interests in Company’s goods
from any claim by such secured party.

 

E.             Constituent Documents:

 

1.             The Certificate of Authority of Company, which shall include as
part of the Certificate or as exhibits to the Certificate, (i) the Resolution of
Company’s Directors and, if required, Owners, authorizing the execution,
delivery and performance of those Loan Documents and other documents or
agreements described in or related to this Agreement to which Company is a
party, (ii) an Incumbency Certificate containing the signatures of Company’s
Officers or agents authorized to execute and deliver those instruments,
agreements and certificates referenced in (i) above, as well as Advance
requests, on Company’s behalf, (iii) Company’s Constituent Documents, (iv) a
current Certificate of Good Standing or Certificate of Status issued by the
secretary of state or other appropriate authority for Company’s state of
organization, certifying that Company is in good standing and in compliance with
all applicable organizational requirements of the state of organization, and
(v) a Secretary’s Certificate of Company’s secretary or assistant secretary
certifying that the Certificate of Authority of Company is true, correct and
complete.

 

2.             Evidence that Company is licensed or qualified to transact
business in all jurisdictions where the character of the property owned or
leased or the nature of the business transacted by it makes such licensing or
qualification necessary.

 

3.             An Officer’s Certificate of an appropriate Officer of Company
confirming, in his or her personal capacity, the representations and warranties
set forth in this Agreement.

 

4.             A Customer Identification Information Form and such other forms
and verification as Wells Fargo may need to comply with the U.S.A. Patriot Act.

 

C-2

--------------------------------------------------------------------------------


 

F.             Real Estate Related Documents:

 

With respect to the real estate that is encumbered by the mortgage or deed of
trust given by Company or any third Person to Wells Fargo (unless otherwise
waived by Wells Fargo):

 

1.             An appraisal ordered by Wells Fargo or its agent of the real
property and all improvements to the real property, conforming to Uniform
Standards of Professional Appraisal Practice.

 

2.             A American Land Title Association policy of title insurance, with
such endorsements as Wells Fargo may require, issued by an insurer in such
amounts as Wells Fargo may require, insuring Wells Fargo’s first priority lien
on said real estate, subject only to such exceptions as Wells Fargo in its
discretion may approve, together with such evidence relating to the payment of
liens or potential liens as Wells Fargo may require.

 

3.             An American Land Title Association survey certified to Wells
Fargo and to the title company.

 

4.             A current environmental site assessment indicating that the real
property is subject to no “recognized environmental conditions”, as that term is
defined by the American Society for Testing and Materials, in its standards for
environmental due diligence, and is not in need of remedial action to avoid
subjecting its owner to any present or future liability or contingent liability
with respect to the release of toxic or hazardous wastes or substances.

 

5.             A flood hazard determination form, confirming whether or not the
parcel is in a flood hazard area and whether or not flood insurance must be
obtained, and, if the real estate is located in a flood hazard area, a policy of
flood insurance.

 

6.             Copies of management services and maintenance contracts, fire,
health and safety reports, certificates of occupancy, leases and rent rolls.

 

G.            Miscellaneous Matters or Documents:

 

1.             Payment of fees and reimbursable costs and expenses due under
this Agreement through the date of this Agreement, including without limitation
all legal expenses incurred through the date of the closing of this Agreement.

 

2.             Evidence that after making the initial Advance, satisfying all
obligations owed to Company’s prior lender, reserving for all trade payables
older than 60 days from invoice date, reserving for all book overdrafts and
paying all closing costs, availability under the Line of Credit is not less than
$1,500,000.00 (prior to giving effect to the Availability Reserve).

 

3.             Any documents or other agreements entered into by Company and
Wells Fargo that relate to any Rate Hedge Agreement, derivative, foreign
exchange, deposit, treasury management or similar product or transaction
extended to Company by Wells Fargo not already provided pursuant to the
requirements of (A)-(F) above.

 

4.             Such other documents as Wells Fargo in its sole discretion may
require.

 

C-3

--------------------------------------------------------------------------------


 

Exhibit D to Credit and Security Agreement

 

REPRESENTATIONS AND WARRANTIES

 

Company represents and warrants to Wells Fargo as follows:

 

(a)                                  Existence and Power; Name; Chief Executive
Office; Inventory and Equipment Locations; Federal Employer Identification
Number and Organizational Identification Number.  Company is a corporation
organized, validly existing and in good standing under the laws of the State of
Minnesota and is licensed or qualified to transact business in all jurisdictions
where the character of the property owned or leased or the nature of the
business transacted by it makes such licensing or qualification necessary. 
Company has all requisite power and authority to conduct its business, to own
its properties and to execute and deliver, and to perform all of its obligations
under, those Loan Documents and any other documents or agreements that it has
entered into with Wells Fargo related to this Agreement.  During its existence,
Company has done business solely under the names set forth below in addition to
its correct legal name.  Company’s chief executive office and principal place of
business is located at the address set forth below, and all of Company’s records
relating to its business or the Collateral are kept at that location.  All
Inventory and Equipment is located at that location or at one of the other
locations set forth below.  Company’s name, Federal Employer Identification
Number and Organization Identification Number are correctly set forth at the end
of the Agreement next to Company’s signature.

 

Trade Names

 

Intercon One

 

Chief Executive Office / Principal Place of Business

 

1120 Wayzata Boulevard East, Suite 201, Wayzata, MN 55391

 

Other Inventory and Equipment Locations

 

1)                            750 Industrial Drive, Augusta, WI  54722

2)                            1007 East 10th Street, Fairmont, MN  55603

3)                            1750 Goedderz Road, Baxter, MN  56425

4)                            1800 Goedderz Road, Baxter, MN  56425

5)                            1030 Fairview Avenue, Fairmont, MN  55603

6)                            12136 Crystal Lake Road, Merrifield, MN 56465

7)                            1120 Wayzata Blvd, Ste 200 & 201, Wayzata, MN
55391

8)                            4050 Norris Court NW, Bemidji, MN 56601

9)                            1930 West First Street, Blue Earth, Minnesota
56013

10)                      925 6th Avenue N.E. Milaca, Minnesota 56353

 

D-1

--------------------------------------------------------------------------------


 

(b)                                 Capitalization.  The Capitalization Chart
below constitutes a correct and complete list of all ownership interests of
Company and all rights to acquire ownership interests, including the record
holder, number of interests and percentage interests on a fully diluted basis,
and the Organizational Chart below shows the ownership structure of all
Subsidiaries of Company.

 

Capitalization Chart

 

Holder

 

Type of Rights/Stock

 

No. of Shares (after
exercise of all rights to
acquire shares)

 

Publicly Held

 

Common Stock

 

2,742,992

 

Publicly Held

 

Preferred Stock

 

250,00

 

 

Organizational Chart

 

[g127151kc11i001.gif]

 

(c)                                  Authorization of Borrowing; No Conflict as
to Law or Agreements.  The execution, delivery and performance by Company of the
Loan Documents and any other documents or agreements described in or related to
this Agreement, and all borrowing under the Line of Credit have been authorized
and do not (i) require the consent or approval of Company’s Owners; (ii) require
the authorization, consent or approval by, or registration, declaration or
filing with, or notice to, any governmental agency or instrumentality, whether
domestic or foreign, or any other Person, except to the extent obtained,
accomplished or given prior to the date of this Agreement; (iii) violate any
provision of any law, rule or regulation (including Regulation X of the Board of
Governors of the Federal Reserve System) or of any order, writ, injunction or
decree presently in effect having applicability to Company or of Company’s
Constituent Documents; (iv) result in a breach of or constitute a default or
event of default under any indenture or loan or credit

 

D-2

--------------------------------------------------------------------------------


 

agreement or any other material agreement, lease or instrument to which Company
is a party or by which it or its properties may be bound or affected; or
(v) result in, or require, the creation or imposition of any Lien (other than
the Security Interest) upon or with respect to any of the properties now owned
or subsequently acquired by Company.

 

(d)                                 Legal Agreements.  This Agreement, the other
Loan Documents, and any other document or agreement described in or related to
this Agreement, will constitute the legal, valid and binding obligations of
Company, enforceable against Company in accordance with their respective terms.

 

(e)                                  Subsidiaries.  Except as disclosed below,
Company has no Subsidiaries.

 

Subsidiaries

 

1.                                      Nortech Medical Services, Inc.
(wholly-owned) (Inactive)

 

2.                                      Manufacturing & Assembly Solutions of
Monterrey S DE RL DE CV              (wholly-owned)

 

(f)                                   Financial Condition; No Adverse Change. 
Company has furnished to Wells Fargo its audited financial statements for its
fiscal year ended December 31, 2009 and unaudited financial statements for the
fiscal-year-to-date period ended March 31, 2010 and those statements fairly
present Company’s financial condition as of those dates and the results of
Company’s operations and cash flows for the periods then ended and were prepared
in accordance with GAAP.  Since the date of the most recent financial
statements, there has been no Material Adverse Effect in Company’s business,
properties or condition (financial or otherwise).

 

(g)                                  Litigation.  There are no actions, suits or
proceedings pending or, to Company’s knowledge, threatened against or affecting
Company or any of its Affiliates or the properties of Company or any of its
Affiliates before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, which, if determined
adversely to Company or any of its Affiliates, would result in a final judgment
or judgments against Company or any of its Affiliates in an amount in excess of
$10,000, apart from those matters specifically disclosed below.

 

Litigation Matters in Excess of $10,000

 

None.

 

D-3

--------------------------------------------------------------------------------


 

(h)                                 Intellectual Property Rights.

 

(i)                                     Owned Intellectual Property.  Set forth
below is a complete list of all patents, applications for patents, trademarks,
applications to register trademarks, service marks, applications to register
service marks, mask works, trade dress and copyrights for which Company is the
owner of record (the “Owned Intellectual Property”).  Except as set forth below,
(A) Company owns the Owned Intellectual Property free and clear of all
restrictions (including without limitation covenants not to sue any Person),
court orders, injunctions, decrees, writs or Liens, whether by agreement
memorialized in a Record Authenticated by Company or otherwise, (B) no Person
other than Company owns or has been granted any right in the Owned Intellectual
Property, (C) all Owned Intellectual Property is valid, subsisting and
enforceable, and (D) Company has taken all commercially reasonable action
necessary to maintain and protect the Owned Intellectual Property.

 

(ii)                                  Agreements with Employees and
Contractors.  Company has entered into a legally enforceable agreement with each
Person that is an employee or subcontractor obligating that Person to assign to
Company, without additional compensation, any Intellectual Property Rights
created, discovered or invented by that Person in the course of that Person’s
employment or engagement with Company (except to the extent prohibited by law),
and further obligating that Person to cooperate with Company, without additional
compensation, to secure and enforce the Intellectual Property Rights on behalf
of Company, unless the job description of the Person is such that it is not
reasonably foreseeable that the employee or subcontractor will create, discover,
or invent Intellectual Property Rights.

 

(iii)                               Intellectual Property Rights Licensed from
Others.  Set forth below is a complete list of all agreements under which
Company has licensed Intellectual Property Rights from another Person (“Licensed
Intellectual Property”) other than readily available, non-negotiated licenses of
computer software and other intellectual property used solely for performing
accounting, word processing and similar administrative tasks (“Off-the-shelf
Software”) and a summary of any ongoing payments Company is obligated to make
with respect to Licensed Intellectual Property.  Except as set forth below or in
any other Record, copies of which have been given to Wells Fargo, Company’s
licenses to use the Licensed Intellectual Property are free and clear of all
restrictions, Liens, court orders, injunctions, decrees, or writs, whether
agreed to in a Record Authenticated by Company or otherwise.  Except as
disclosed below, Company is not contractually obligated to make royalty payments
of a material nature, or pay fees to any owner of, licensor of, or other
claimant to, any Intellectual Property Rights.

 

(iv)                              Other Intellectual Property Needed for
Business.  Except for Off-the-shelf Software and as disclosed below, the Owned
Intellectual Property and the Licensed Intellectual Property constitute all
Intellectual Property Rights used or necessary to conduct Company’s business as
it is presently conducted or as Company reasonably foresees conducting it.

 

D-4

--------------------------------------------------------------------------------


 

(v)                                 Infringement.  Except as disclosed below,
Company has no knowledge of, and has not received notice either orally or in a
Record alleging, any Infringement of another Person’s Intellectual Property
Rights (including any claim set forth in a Record that Company must license or
refrain from using the Intellectual Property Rights of any Person) nor, to
Company’s knowledge, is there any threatened claim or any reasonable basis for
any such claim.

 

Intellectual Property Disclosures

 

None.

 

(i)                                     Taxes.  Company and its Affiliates have
paid or caused to be paid to the proper authorities when due all federal, state
and local taxes required to be withheld by each of them.  Company and its
Affiliates have filed all federal, state and local tax returns which to the
knowledge of the Officers of Company or any Affiliate, as the case may be, are
required to be filed, and Company and its Affiliates have paid or caused to be
paid to the respective taxing authorities all taxes as shown on these returns or
on any assessment received by any of them to the extent such taxes have become
due.

 

(j)                                    Titles and Liens.  Company has good and
absolute title to all Collateral free and clear of all Liens other than
Permitted Liens.  No financing statement naming Company as debtor is on file in
any office except to perfect only Permitted Liens.

 

(k)                                 No Defaults.  Company is in compliance with
all provisions of all agreements, instruments, decrees and orders to which it is
a party or by which it or its property is bound or affected, the breach or
default of which could have a Material Adverse Effect on Company’s financial
condition, properties or operations .

 

(l)                                     Submissions to Wells Fargo.  All
financial and other information provided to Wells Fargo by or on behalf of
Company in connection with this Agreement (i) is true, correct and complete in
all material respects, (ii) does not omit any material fact that would cause
such information to be misleading, and (iii) as to projections, valuations or
proforma financial statements, presents a good faith opinion as to such
projections, valuations and proforma condition and results.

 

(m)                             Financing Statements.  Company has previously
authorized the filing of financing statements sufficient when filed to perfect
the Security Interest and other Liens created by the Security Documents.  When
such financing statements are filed, Wells Fargo will have a valid and perfected
security interest in all Collateral capable of being perfected by the filing of
financing statements.  None of the Collateral is or will become a fixture on
real estate, unless a sufficient fixture filing has been filed with respect to
such Collateral.

 

(n)                                 Rights to Payment.  Each right to payment
and each instrument, document, chattel paper and other agreement constituting or
evidencing Collateral is (or, in the case of all future

 

D-5

--------------------------------------------------------------------------------


 

Collateral, will be when arising or issued) the valid, genuine and legally
enforceable obligation, subject to no defense, setoff or counterclaim of the
account debtor or other obligor named in that instrument.

 

(o)                                 Employee Benefit Plans.

 

(i)                                     Maintenance and Contributions to Plans. 
Except as disclosed below, neither Company nor any ERISA Affiliate (A) maintains
or has maintained any Pension Plan, (B) contributes or has contributed to any
Multiemployer Plan, or (C) provides or has provided post-retirement medical or
insurance benefits to employees or former employees (other than benefits
required under Section 601 of ERISA, Section 4980B of the IRC, or applicable
state law).

 

(ii)                                  Knowledge of Plan Noncompliance with
Applicable Law.  Except as disclosed below, neither Company nor any ERISA
Affiliate has (A) knowledge that Company or the ERISA Affiliate is not in full
compliance with the requirements of ERISA, the IRC, or applicable state law with
respect to any Plan, (B) knowledge that a Reportable Event occurred or continues
to exist in connection with any Pension Plan, or (C) sponsored a Plan that it
intends to maintain as qualified under the IRC that is not so qualified, and no
fact or circumstance exists which may have an adverse effect on such Plan’s
tax-qualified status.

 

(iii)                               Funding Deficiencies and Other Liabilities. 
Neither Company nor any ERISA Affiliate has liability for any (A) accumulated
funding deficiency (as defined in Section 302 of ERISA and Section 412 of the
IRC) under any Plan, whether or not waived, (B) withdrawal, partial withdrawal,
reorganization or other event under any Multiemployer Plan under Section 4201 or
4243 of ERISA, or (C) event or circumstance which could result in financial
obligation to the Pension Benefit Guaranty Corporation, the Internal Revenue
Service, the Department of Labor or any participant in connection with any Plan
(other than routine claims for benefits under the Plan).

 

Employee Benefit Plans

 

None.

 

(p)                                 Environmental Matters.

 

(i)                                     Hazardous Substances on Premises. 
Except as disclosed below, there are not present in, on or under the Premises
any Hazardous Substances in such form or quantity as to create any material
liability or obligation for either Company or Wells Fargo under the common law
of any jurisdiction or under any Environmental Law, and no Hazardous Substances
have ever been stored, buried, spilled, leaked, discharged, emitted or released
in, on or under the Premises in such a way as to create a material liability.

 

D-6

--------------------------------------------------------------------------------


 

(ii)                                  Disposal of Hazardous Substances.  Except
as disclosed below, Company has not disposed of Hazardous Substances in such a
manner as to create any material liability under any Environmental Law.

 

(iii)                               Claims and Proceedings with Respect to
Environmental Law Compliance. Except as disclosed below, there have not existed
in the past, nor are there any threatened or impending requests, claims,
notices, investigations, demands, administrative proceedings, hearings or
litigation relating in any way to the Premises or Company, alleging material
liability under, violation of, or noncompliance with any Environmental Law or
any license, permit or other authorization issued pursuant to such an
Environmental Law.

 

(iv)                              Compliance with Environmental Law; Permits and
Authorizations.  Except as disclosed below, Company (A) conducts its business at
all times in compliance with applicable Environmental Law, (B) possesses valid
licenses, permits and other authorizations required under applicable
Environmental Law for the lawful and efficient operation of its business, none
of which are scheduled to expire, or withdrawal, or material limitation within
the next 12 months, and (C) has not been denied insurance on grounds related to
potential environmental liability.

 

(v)                                 Status of Premises.  Except as disclosed
below, the Premises are not and never have been listed on the National
Priorities List, the Comprehensive Environmental Response, Compensation and
Liability Information System or any similar federal, state or local list,
schedule, log, inventory or database.

 

(vi)                              Environmental Audits, Reports, Permits and
Licenses.  Company has delivered to Wells Fargo all environmental assessments,
audits, reports, permits, licenses and other documents describing or relating in
any way to the Premises or Company’s businesses.

 

Environmental Matters

 

None.

 

D-7

--------------------------------------------------------------------------------


 

Exhibit E to Credit and Security Agreement

 

COMPLIANCE CERTIFICATE

 

To:                             Wells Fargo Bank, National Association
Date:                                         , 201   
Subject:         Financial Statements

 

In accordance with our Third Amended and Restated Credit and Security Agreement
dated May 27, 2010 (as amended from time to time, the “Credit Agreement”),
attached are the financial statements of Nortech Systems Incorporated (the
“Company”) dated [                              , 200    ] (the “Reporting
Date”) and the year-to-date period then ended (the “Current Financials”).  All
terms used in this certificate have the meanings given in the Credit Agreement.

 

A.                                    Preparation and Accuracy of Financial
Statements.  I certify that the Current Financials have been prepared in
accordance with GAAP, subject to year-end audit adjustments, and fairly present
Company’s financial condition as of the Reporting Date.

 

B.                                    Name of Company; Merger and
Consolidation.  I certify that:

 

(Check one)

 

o                                    Company has not, since the date of the
Credit Agreement, changed its name or jurisdiction of organization, nor has it
consolidated or merged with another Person.

 

o                                    Company has, since the date of the Credit
Agreement, either changed its name or jurisdiction of organization, or both, or
has consolidated or merged with another Person, which change, consolidation or
merger: o was consented to in advance by Wells Fargo in an Authenticated Record,
and/or o is more fully described in the statement of facts attached to this
Certificate.

 

C.                                    Events of Default.  I certify that:

 

(Check one)

 

o                                    I have no knowledge of the occurrence of an
Event of Default under the Credit Agreement, except as previously reported to
Wells Fargo in a Record.

 

o                                    I have knowledge of an Event of Default
under the Credit Agreement not previously reported to Wells Fargo in a Record,
as more fully described in the statement of facts attached to this Certificate,
and further, I acknowledge that Wells Fargo may under the terms of the Credit
Agreement impose the Default Rate at any time during the resulting Default
Period.

 

E-1

--------------------------------------------------------------------------------


 

D.                                    Litigation Matters.  I certify that:

 

(Check one)

 

o                                    I have no knowledge of any material adverse
change to the litigation exposure of Company or any of its Affiliates or of any
Guarantor.

 

o                                    I have knowledge of material adverse
changes to the litigation exposure of Company or any of its Affiliates or of any
Guarantor not previously disclosed in Exhibit D, as more fully described in the
statement of facts attached to this Certificate.

 

E.                                     Financial Covenants.  I further certify
that:

 

(Check and complete each of the following)

 

5.                                      Minimum Earnings Before Taxes.  Pursuant
to Section 5.2(a) of the Credit Agreement, Company’s Earnings Before Taxes for
the fiscal year-to-date period ending on the Reporting Date, was
$                          , which o  satisfies o  does not satisfy the
requirement that such amount be not less than the applicable amount set forth in
the table below (numbers appearing between “< >“ are negative) on the Reporting
Date:

 

Period

 

Min. Earnings Before Taxes

 

Through June 30, 2010

 

$

0

 

Through September 30, 2010

 

$

0

 

Through December 31, 2010

 

$

0

 

 

6.                                      Minimum Debt Service Coverage Ratio. 
Pursuant to Section 5.2(b) of the Credit Agreement, as of the Reporting Date,
Company’s Debt Service Coverage Ratio was              to 1.00, which
o satisfies o does not satisfy the requirement that such ratio be not less than
the applicable ratio set forth in the table below on the Reporting Date:

 

Period

 

Min. Debt Service
Coverage Ratio

 

Through June 30, 2010*

 

1.20 to 1.00

 

Through June 30, 2010

 

0.80 to 1.00

 

Through September 30, 2010

 

1.20 to 1.00

 

Through December 31, 2010

 

1.20 to 1.00

 

 

--------------------------------------------------------------------------------

* As adjusted for anticipated $2,250,000 tax refund, expected to be received in
June 2010.

 

7.                                      Capital Expenditures.  Pursuant to
Section 5.2(c) of the Credit Agreement, for the year-to-date period ending on
the Reporting Date, Company has expended or contracted to expend during the
fiscal year ended December 31, 2010 for Capital Expenditures,
$                                 in the aggregate, which o satisfies o does not
satisfy the requirement that such expenditures not exceed $1,400,000 in the
aggregate.

 

8.                                      Stop Loss.  Pursuant to
Section 5.2(d) of the Credit Agreement, for the month ending on the Reporting
Date, Company has suffered a Net Loss of $                            , which
o satisfies o does not satisfy the requirement that Company suffer a Net Loss in
any single month not in excess of $250,000.

 

E-2

--------------------------------------------------------------------------------


 

9.                                      Due From Affiliate.  Pursuant to
Section 5.6(d) of the Credit Agreement, as of the Reporting Date, Company has
$                             in affiliate loans or advances due from
Manufacturing & Assembly Solutions of Monterrey S DE RL DE CV, which o satisfies
o does not satisfy the requirement that Company not have loans or advances to
Manufacturing & Assembly Solutions of Monterrey S DE RL DE CV, in an aggregate
amount in excess of $9,500,000 at any time.

 

10.                               Salaries.  Company o has o has not paid
excessive or unreasonable salaries, bonuses, commissions, consultant fees or
other compensation to any Director, Officer or consultant, or any member of
their families, as of the Reporting Date, and o has o has not paid any increase
in such amounts (on a year over year basis, as of the Reporting Date) from any
source other than profits earned in the year of payment, and as a consequence
Company o is o is not in compliance with Section 5.8 of the Credit Agreement.

 

Attached are statements of all relevant facts and computations in reasonable
detail sufficient to evidence Company’s compliance with the financial covenants
referred to above, which computations were made in accordance with GAAP.

 

 

 

 

By:

 

 

 

Its Chief Financial Officer

 

E-3

--------------------------------------------------------------------------------


 

Exhibit F to Credit and Security Agreement

 

PERMITTED LIENS

 

 

 

Original

 

Original
Filing

 

Lapse

 

 

Secured Party

 

Filing #

 

Date

 

Date

 

Collateral/Comments

Wells Fargo Bank N.A.

 

1378983

 

12/17/1990

 

12/17/2010

 

All Assets

Wells Fargo Bank N.A.

 

20023019434

 

2/8/2002

 

2/8/2012

 

Mortgage - Bemidji, Fairmont and Merrifield

Wells Fargo Bank, N.A.

 

20023019607

 

2/8/2002

 

2/8/2012

 

All Assets

Wells Fargo Equipment Finance, Inc.

 

200517515660

 

8/4/2005

 

8/4/2010

 

Specific Equipment Located in Merrifield, Bemidji, Fairmont and Augusta

Wells Fargo Equipment Finance, Inc.

 

200611340371

 

4/6/2006

 

4/6/2011

 

Specific Equipment Located in Merrifield, Bemidji and Fairmont

Arrow Electronics, Inc.

 

200612304176

 

6/12/2006

 

6/12/2011

 

Consignment Inventory

Arrow Electronics, Inc.

 

200614885330

 

12/29/2006

 

12/29/2011

 

Consignment Inventory

Wells Fargo Bank, National Association

 

200715472428

 

2/9/2007

 

2/9/2012

 

Mortgage - Augusta

Bell Microproducts Inc.

 

200715644660

 

2/22/2007

 

2/22/2012

 

Consignment inventory including all proceeds, products and accessories

Banc of America Leasing & Capital LLC/Meridian Leasing Corporation

 

200716052156

 

3/26/2007

 

3/26/2012

 

All leased equipment leased from lessor.

Marlin Leasing Corp

 

200716427337

 

4/19/2007

 

4/19/2012

 

Lease Filing - Copier Equipment

Wells Fargo Equipment Finance/Providence Capital

 

200718990862

 

11/16/2007

 

11/16/2012

 

Specific Equpment - Stirling Stone & Tile

Arrow Electronics, Inc.

 

200810873217

 

3/7/2008

 

3/7/2013

 

Consignment Inventory

Wells Fargo Equipment Finance, Inc.

 

200814387268

 

12/30/2008

 

12/30/2013

 

Specific Equipment Located in Fairmont, Augusta and Merrifield

Wells Fargo Equipment Finance, Inc.

 

200915015295

 

2/18/2009

 

2/18/2014

 

Specific Equipment Located in Garner, IA

E.O. Johnson Co. Inc.

 

200915138100

 

2/27/2009

 

2/27/2014

 

Office Equipment

Citibank, N.A.

 

200917251542

 

9/1/2009

 

9/1/2014

 

Accounts Receivable of Rockwell Collins, Inc.

Manufacturers’ Lease Plans, Inc.

 

201018772818

 

1/15/2010

 

1/15/2015

 

Specific Equipment Lease in Bemidji

ERSA North America

 

201018911194

 

1/27/2010

 

1/27/2015

 

Specific Soldering Machine

 

INDEBTEDNESS

 

None.

 

GUARANTIES

 

None.

 

F-1

--------------------------------------------------------------------------------